
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.16


SECOND AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT

made by

ACCURIDE CORPORATION

and certain of its Subsidiaries

in favor of

DEUTSCHE BANK TRUST COMPANY AMERICAS, together with any successor in such
capacity,
as Administrative Agent

Dated as of February 26, 2010

--------------------------------------------------------------------------------





ARTICLE 1

 

Defined Terms

    2    

Section 1.1

 

Definitions

    2    

Section 1.2

 

Other Definitional Provisions

    7  

ARTICLE 2

 

Guarantee

   
7    

Section 2.1

 

Guarantee

    7    

Section 2.2

 

Right of Contribution

    7    

Section 2.3

 

No Subrogation

    8    

Section 2.4

 

Amendments, etc. with Respect to the Borrower Obligations

    8    

Section 2.5

 

Guarantee Absolute and Unconditional

    8    

Section 2.6

 

Reinstatement

    9    

Section 2.7

 

Payments

    9  

ARTICLE 3

 

Grant of Security Interest

   
10  

ARTICLE 4

 

Accounts

   
11    

Section 4.1

 

Cash Collateral Accounts

    11    

Section 4.2

 

Pledged Accounts

    13    

Section 4.3

 

Cash Concentration Accounts

    14    

Section 4.4

 

Securities Account

    16  

ARTICLE 5

 

Representations and Warranties

   
17    

Section 5.1

 

Title; No Other Liens

    17    

Section 5.2

 

Perfected First Priority Liens

    17    

Section 5.3

 

Jurisdiction of Organization; Chief Executive Office

    17    

Section 5.4

 

Inventory and Equipment

    18    

Section 5.5

 

Farm Products

    18    

Section 5.6

 

Investment Property

    18    

Section 5.7

 

Receivables

    19    

Section 5.8

 

Contracts

    19    

Section 5.9

 

Intellectual Property

    19    

Section 5.10

 

Commercial Tort Claims

    21    

Section 5.11

 

Accounts

    21    

Section 5.12

 

Consents

    21    

Section 5.13

 

Representations and Warranties in the Credit Agreement

    22  

ARTICLE 6

 

Covenants

   
22    

Section 6.1

 

Delivery of Instruments, Certificated Securities and Chattel Paper

    22    

Section 6.2

 

Maintenance of Insurance

    22    

Section 6.3

 

Payment of Obligations

    23    

Section 6.4

 

Transfers; Maintenance of Perfected Security Interest; Maintenance of Records;
Further Documentation

    23    

Section 6.5

 

Changes in Name, etc. 

    23    

Section 6.6

 

Notices

    24    

Section 6.7

 

Investment Property

    24    

Section 6.8

 

Receivables

    25    

Section 6.9

 

Contracts

    25    

Section 6.10

 

Intellectual Property

    25    

Section 6.11

 

Commercial Tort Claims

    26    

Section 6.12

 

Vehicles

    27    

Section 6.13

 

Covenants in the Loan Documents

    27    

Section 6.14

 

Delivery of Originals of Collateral

    27  

i

--------------------------------------------------------------------------------



ARTICLE 7

 

Remedial Provisions

    27    

Section 7.1

 

Certain Matters Relating to Receivables

    27    

Section 7.2

 

Communications with Obligors; Grantors Remain Liable

    28    

Section 7.3

 

Pledged Stock

    28    

Section 7.4

 

Proceeds to be Turned Over to Administrative Agent

    29    

Section 7.5

 

Application of Proceeds

    29    

Section 7.6

 

Code and Other Remedies

    30    

Section 7.7

 

Acknowledgments Relating to Investment Property and Account Collateral

    31    

Section 7.8

 

Deficiency

    31  

ARTICLE 8

 

The Administrative Agent

   
32    

Section 8.1

 

Administrative Agent's Appointment as Attorney-in-Fact, etc. 

    32    

Section 8.2

 

Duty of Administrative Agent

    33    

Section 8.3

 

Execution of Financing Statements

    33    

Section 8.4

 

Authority of Administrative Agent

    34  

ARTICLE 9

 

Miscellaneous

   
34    

Section 9.1

 

Amendments in Writing

    34    

Section 9.2

 

Notices

    34    

Section 9.3

 

No Waiver by Course of Conduct; Cumulative Remedies

    34    

Section 9.4

 

Enforcement Expenses; Indemnification

    34    

Section 9.5

 

Successors and Assigns

    35    

Section 9.6

 

Set-Off

    35    

Section 9.7

 

Counterparts

    35    

Section 9.8

 

Severability

    35    

Section 9.9

 

Section Headings

    35    

Section 9.10

 

Integration

    35    

Section 9.11

 

GOVERNING LAW

    35    

Section 9.12

 

Submission to Jurisdiction; Waivers

    36    

Section 9.13

 

Acknowledgements

    36    

Section 9.14

 

Additional Grantors

    36    

Section 9.15

 

Releases

    36    

Section 9.16

 

WAIVER OF JURY TRIAL

    37  

SCHEDULES

       

Schedule 1

  —   Notice Addresses

Schedule 2

  —   Investment Property

Schedule 3

  —   Perfection Matters

Schedule 4

  —   Jurisdictions of Organization and Chief Executive Offices

Schedule 5

  —   Jurisdictions of Foreign Qualification

Schedule 5.7(b)

      Governmental Authority Obligors

Schedule 6

  —   Intellectual Property

Schedule 7

  —   Contracts

Schedule 8

  —   Pledged Accounts and Cash Concentration Accounts

EXHIBITS

       

Exhibit A

  —   Form of Pledged Account Letter

Exhibit B

  —   Form of Cash Concentration Account Letter

Exhibit C

  —   Form of Control Agreement

Exhibit D

  —   Form of Intellectual Property Security Agreement

Exhibit E

  —   Form of Intellectual Property Security Agreement Supplement

Exhibit F

  —   Form of Acknowledgement and Consent

ANNEX

       

Annex 1

  —   Form of Assumption Agreement

ii

--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT


        SECOND AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT, dated as
of February 26, 2010 (this "Agreement"), made by each of the signatories hereto
(together with any other entity that may become a party hereto as provided
herein, the "Grantors"), in favor of Deutsche Bank Trust Company Americas
("DBTCA"), as administrative agent (in such capacity, the "Administrative
Agent") for the banks and other financial institutions or entities (the
"Lenders") from time to time parties to the Fifth Amended and Restated Credit
Agreement, dated as of February 26, 2010 (as amended, supplemented or otherwise
modified from time to time, the "Credit Agreement"), among Accuride Corporation
(the "U.S. Borrower"), Accuride Canada Inc. (the "Canadian Borrower" and,
together with the U.S. Borrower, the "Borrowers"), the Lenders, the
Administrative Agent and Deutsche Bank Securities Inc., as lead arranger.

W I T N E S S E T H:

        WHEREAS, the Borrowers entered into the Fourth Amended and Restated
Credit Agreement, dated as of January 31, 2005, as amended, modified or
supplemented up to, but not including, the date hereof (the "Existing Credit
Agreement"), with the banks, financial institutions and other institutional
lenders party thereto as lenders, Citibank, N.A. as initial issuing bank,
Citicorp USA, Inc. ("Citicorp") as swing line bank and as administrative agent,
Citigroup Global Markets Inc. and Lehman Brothers Inc. as joint lead arrangers
and joint book-runners, Lehman Commercial Paper Inc. as syndication agent, and
DBTCA as documentation agent;

        WHEREAS, as a condition precedent to the effectiveness of the Existing
Credit Agreement, the U.S. Borrower and certain of its subsidiaries were
required to enter into the Amended and Restated Guarantee and Collateral
Agreement, dated as of January 31, 2005 (as amended, supplemented or otherwise
modified from time to time, the "Existing Guarantee and Collateral Agreement")
made by the U.S. Borrower and the other Grantors (as defined therein) in favor
of Citicorp as administrative agent for the benefit of the secured parties
referred to in the Existing Credit Agreement, pursuant to which the U.S.
Borrower and its such subsidiaries granted a first priority security interest in
the Collateral (as defined therein) to secure the obligations of the Borrowers
under the Existing Credit Agreement;

        WHEREAS, Citicorp, DBTCA, the Borrowers and each Guarantor entered into
the Resignation and Assignment Agreement, dated as of August 14, 2009, pursuant
to which Citicorp resigned and was succeeded by DBTCA as Administrative Agent
for the lenders party to the Existing Credit Agreement and the Secured Parties
under the Collateral Documents (each as defined in the Existing Credit
Agreement);

        WHEREAS, the U.S. Borrower and the Subsidiaries of the U.S. Borrower
that are Guarantors on the date of this Agreement (collectively, and together
with the U.S. Borrower, the "Debtors") commenced voluntary cases under
Chapter 11 of the Bankruptcy Code (Case Nos. 09-13450 through 09-13469,
inclusive, which were administratively consolidated as Chapter 11 Case
No. 09-13449 (collectively, the "Bankruptcy Filings") in the Bankruptcy Court on
October 8, 2009 (the "Petition Date");

        WHEREAS, on February 18, 2010, the Bankruptcy Court entered an order
(the "Confirmation Order") confirming the Joint Plan of Reorganization for
Accuride Corporation, et al. (as in effect on the Effective Date, the "Plan of
Reorganization");

        WHEREAS, pursuant to the Consent to the Fifth Amended and Restated
Credit Agreement dated of even date herewith (the "Consent") and the Credit
Agreement attached thereto, the parties hereto have agreed to amend and restate
the Existing Credit Agreement to implement the terms of the Plan of
Reorganization as it relates to the Existing Credit Agreement;

        WHEREAS, this Agreement amends and restates the guaranties, pledges and
grants of collateral security provided for under the Existing Guarantee and
Collateral Agreement in order to implement the terms of the Plan or
Reorganization and the Credit Agreement; and

--------------------------------------------------------------------------------



        WHEREAS, it is a condition precedent to the effectiveness of the Consent
and the Credit Agreement that the Grantors shall have executed and delivered
this Agreement to the Administrative Agent for the ratable benefit of the Lender
Parties;

        NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Consent and to extend
credit to the Borrowers under the Credit Agreement, each Grantor hereby agrees
with the Administrative Agent, for the ratable benefit of the Secured Parties,
as follows:


ARTICLE 1

Defined Terms


        Section 1.1    Definitions.    

        (a)   Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement, and the following terms are used herein as defined in the New York
UCC: Accounts, Certificated Security, Chattel Paper, Commercial Tort Claims,
Documents, Equipment, Farm Products, Fixtures, General Intangibles, Instruments,
Inventory, Letter-of-Credit Rights and Supporting Obligations.

        (b)   The following terms shall have the following meanings:

        "Accuride Erie":    Accuride Erie L.P., a Delaware limited partnership
(formerly known as AKW L.P.).

        "Agreement":    this Second Amended and Restated Guarantee and
Collateral Agreement, as the same may be amended, supplemented or otherwise
modified from time to time.

        "AKW LLC":    means AKW General Partner L.L.C., a Delaware limited
liability company.

        "Bank Accounts":    the Disbursement Accounts, the Cash Collateral
Accounts, the Cash Concentration Accounts, the Core Concentration Accounts, the
Lockbox Accounts, any other Deposit Accounts and any Securities Account;
provided that "Bank Account" shall not include or be deemed to include any Petty
Cash Account.

        "Borrower Obligations":    the collective reference to the unpaid
principal of and interest on the U.S. Loan Advances, the Canadian Advances, the
U.S. Letter of Credit Advances, reimbursement obligations in respect of Letters
of Credit and all other Obligations of the Borrowers (including, without
limitation, interest accruing at the then applicable rate provided in the Credit
Agreement after the maturity of the Advances, reimbursement obligations in
respect of Letters of Credit and the other Obligations and interest accruing at
the then applicable rate provided in the Credit Agreement after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to either Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
to the Administrative Agent or any Lender Party, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, the Credit
Agreement, this Agreement, the other Loan Documents, any Letter of Credit or any
other document made, delivered or given in connection with any of the foregoing,
in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Administrative Agent or
to the Lender Parties that are required to be paid by any Borrower pursuant to
the terms of any of the foregoing agreements).

        "Borrowers' Collateral Investments":    as defined in Section 4.1(b).

2

--------------------------------------------------------------------------------



        "Capital Stock":    any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests (including, without limitation, limited
liability company interests, partnership interests and other equity interests)
in a Person (other than a corporation) and any and all warrants, rights or
options to purchase any of the foregoing.

        "Cash Collateral Account":    (a) with respect to each Borrower, the
cash collateral account opened with DBTCA at its offices at 60 Wall Street,
MSNYC 60-0208, New York, New York, 10005. All Cash Collateral Accounts have been
opened pursuant to and for the purposes set forth in Section 2.03(b)(ix) of the
Credit Agreement and Section 4.1 of this Agreement, and are under the sole and
exclusive dominion and control of the Administrative Agent and subject to the
terms of this Agreement.

        "Cash Concentration Account Letters":    as defined in
Section 4.3(a)(i).

        "Cash Concentration Accounts":    the Deposit Accounts listed on
Schedule 8 hereto as the Cash Concentration Accounts and any other Deposit
Account established and maintained by any Loan Party from time to time as a Cash
Concentration Account in accordance with Section 4.3.

        "Cash Concentration Collateral Investments":    as defined in
Section 4.3(c).

        "Collateral":    as defined in Article 3.

        "Collateral Account":    any collateral account established by the
Administrative Agent as provided in Section 7.1 or 7.4.

        "Collateral Bank":    as defined in Section 4.3(a)(i).

        "Collateral Investments":    as defined in Section 4.1(c).

        "Computer Software":    all computer software programs and databases
(including, without limitation, source code, object code and all related
applications and data files), firmware, and documentation and materials relating
thereto, and all rights with respect to the foregoing, together with any and all
options, warranties, service contracts, program services, test rights,
maintenance rights, improvement rights, renewal rights and indemnifications and
any substitutions, replacements, additions or model conversions of any of the
foregoing.

        "Contracts":    the contracts and agreements listed in Schedule 7, as
the same may be amended, supplemented or otherwise modified from time to time,
including, without limitation, (i) all rights of any Grantor to receive moneys
due and to become due to it thereunder or in connection therewith, (ii) all
rights of any Grantor to damages arising thereunder and (iii) all rights of any
Grantor to perform and to exercise all remedies thereunder.

        "Control Agreements":    means an agreement, in substantially the form
of Exhibit C hereto.

        "Copyright Licenses":    any written agreement naming any Grantor as
licensor or licensee (including, without limitation, those listed in
Schedule 4.01(v) to the Credit Agreement), granting any right under any
Copyright, including, without limitation, the grant of rights to manufacture,
distribute, exploit and sell materials derived from any Copyright.

        "Copyrights":    (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished (including,
without limitation, those listed in Schedule 4.01(v) to the Credit Agreement),
all registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, and (ii) the right to obtain
all renewals thereof.

3

--------------------------------------------------------------------------------



        "Core Concentration Account":    each Deposit Account listed on
Schedule 8 hereto as the Core Concentration Accounts and any other Deposit
Account established and maintained by any Loan Party from time to time as a Core
Concentration Account in accordance with Section 4.3.

        "Cuyahoga Tort Claim":    the claim represented by the lawsuit (CV 09
686274) filed by the U.S. Borrower in the Court of Common Pleas of Cuyahoga
County, Ohio against Forgitron Technologies, LLC and Automated Wheel, LLC under
the Ohio Trade Secrets Act, Ohio Rev. Code §§ 1333.61, et seq., for injunctive
relief and monetary damages arising out of the Defendants' misappropriation of
the U.S. Borrower's trade secrets used in manufacturing forged aluminum wheels
for heavy-duty and medium-duty trucks and commercial trailers.

        "DBTCA":    means Deutsche Bank Trust Company Americas.

        "Deposit Account":    as defined in the Uniform Commercial Code of any
applicable jurisdiction and, in any event, including, without limitation, any
demand, time, savings, passbook or like account maintained with a depository
institution. "Deposit Account" shall include each Deposit Account listed on
Schedule 8 and any other Deposit Account established and maintained by any Loan
Party from time to time in accordance with Section 4.2.

        "Disbursement Account":    each Deposit Account listed on Schedule 8 as
the Disbursement Accounts and any other Deposit Account established and
maintained by any Loan Party from time to time as a Disbursement Account in
accordance with Section 4.2.

        "Distributing LLC":    Accuride Distributing, LLC, a Delaware limited
liability company.

        "EMI LLC":    Accuride EMI, LLC, a Delaware limited liability company.

        "Existing Guarantee and Collateral Agreement":    as defined in the
third paragraph of this Agreement.

        "Foreign Subsidiary":    any Subsidiary organized under the laws of any
jurisdiction outside of the United States of America.

        "Foreign Subsidiary Voting Stock":    the voting Capital Stock of any
Foreign Subsidiary.

        "Governmental Authority":    any nation or government, any state or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

        "Grantors":    as defined in the first paragraph of this agreement.

        "Guarantor Obligations":    with respect to any Guarantor, all
obligations and liabilities of such Guarantor that may arise under or in
connection with this Agreement (including, without limitation, Article 2) or any
other Loan Document to which such Guarantor is a party, in each case whether on
account of guarantee obligations, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Administrative Agent or to the Secured Parties
that are required to be paid by such Guarantor pursuant to the terms of this
Agreement or any other Loan Document).

        "Guarantors":    the collective reference to each Grantor other than the
U.S. Borrower.

        "Henderson LLC":    means Accuride Henderson Limited Liability Company,
a Delaware limited liability company.

        "Intellectual Property":    the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise,

4

--------------------------------------------------------------------------------




including, without limitation, the Copyrights, the Copyright Licenses, the
Patents, the Patent Licenses, the Trademarks, the Trademark Licenses, the Trade
Secrets, the Computer Software and any registered internet domain names, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

        "Intellectual Property Security Agreement":    as defined in
Section 6.10(i).

        "Intercompany Note":    any promissory note evidencing loans made by any
Grantor to any of its Subsidiaries.

        "Investment Property":    the collective reference to (i) all
"investment property" as such term is defined in Section 9-102(a)(49) of the New
York UCC (other than any Foreign Subsidiary Voting Stock excluded from the
definition of "Pledged Stock") and (ii) whether or not constituting "investment
property" as so defined, all Pledged Notes and all Pledged Stock.

        "Issuers":    the collective reference to each issuer of any Investment
Property.

        "License":    all license agreements, permits, authorizations and
franchises, whether with respect to the Patents, Trademarks, Copyrights, Trade
Secrets or Computer Software, or with respect to the patents, trademarks,
copyrights, trade secrets, computer software or other proprietary right of any
other Person, and all income, royalties and other payments now or hereafter due
and/or payable with respect thereto, subject, in each case, to the terms of such
license agreements, permits, authorizations and franchises.

        "Lockbox Account":    each Deposit Account listed on Schedule 8 as the
Lockbox Accounts and any other Deposit Account established and maintained by any
Loan Party from time to time as a Lockbox Account in accordance with
Section 4.2.

        "NDC":    as defined in Section 5.4(a).

        "New York UCC":    the Uniform Commercial Code as from time to time in
effect in the State of New York.

        "Obligations":    (i) in the case of each Borrower, its Borrower
Obligations and (ii) in the case of each Guarantor, its Guarantor Obligations.

        "Obligor":    as defined in Section 4.2(b).

        "Patent Licenses":    all agreements, whether written or oral, providing
for the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 4.01(v) to the Credit
Agreement.

        "Patents":    (i) all letters patent of the United States, any other
country or any political subdivision thereof, all reissues and extensions
thereof and all goodwill associated therewith, including, without limitation,
any of the foregoing referred to in Schedule 4.01(v) to the Credit Agreement,
(ii) all applications for letters patent of the United States or any other
country and all divisions, continuations and continuations-in-part thereof,
including, without limitation, any of the foregoing referred to in
Schedule 4.01(v) to the Credit Agreement and (iii) all rights to obtain any
reissues or extensions of the foregoing.

        "Petty Cash Accounts":    petty cash accounts maintained by any Grantor
with any bank, provided that (i) the amount on deposit in each such account
shall not exceed $100,000 at any time and (ii) the aggregate amount on deposit
in all such accounts shall not exceed $500,000 at any time.

        "Pledged Account Banks":    as defined in Section 4.2(a).

        "Pledged Account Letters":    as defined in Section 4.2(a).

5

--------------------------------------------------------------------------------





        "Pledged Accounts":    as defined in Section 4.2(a).

        "Pledged Notes":    all promissory notes listed on Schedule 2, all
Intercompany Notes at any time issued to any Grantor and all other promissory
notes issued to or held by any Grantor in an aggregate principal amount in
excess of $1,000,000 (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business).

        "Pledged Stock":    the shares of Capital Stock listed on Schedule 2,
together with any other shares, stock certificates, options, interests or rights
of any nature whatsoever in respect of the Capital Stock of any Person that may
be issued or granted to, or held by, any Grantor while this Agreement is in
effect; provided that a pledge of outstanding Foreign Subsidiary Voting Stock of
any Foreign Subsidiary shall be subject to Article 3.

        "Proceeds":    all "proceeds" as such term is defined in
Section 9-102(a)(64) of the New York UCC and, in any event, shall include,
without limitation, all dividends or other income from the Investment Property,
collections thereon or distributions or payments with respect thereto.

        "Receivable":    any right to payment for goods sold or leased or for
services rendered, whether or not such right is evidenced by an Instrument or
Chattel Paper and whether or not it has been earned by performance (including,
without limitation, any Account).

        "Securities Account":    as defined in the Uniform Commercial Code of
any applicable jurisdiction.

        "Securities Account Control Agreement":    as defined in Section 4.2(b).

        "Securities Act":    the Securities Act of 1933, as amended.

        "Trade Secrets":    all confidential and proprietary information,
including, without limitation, know-how, trade secrets, manufacturing and
production processes and techniques, inventions, research and development
information, technical data, financial, marketing and business data, pricing and
cost information, business and marketing plans, and customer and supplier lists
and information.

        "Trademark License":    any agreement, whether written or oral,
providing for the grant by or to any Grantor of any right to use any Trademark,
including, without limitation, any of the foregoing referred to in Schedule 6.

        "Trademarks":    (i) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the U.S. PTO or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to in
Schedule 4.01(v) to the Credit Agreement and (ii) the right to obtain all
renewals thereof.

        "Unmatured Surviving Obligations":    Obligations which by their terms
survive termination of the Credit Agreement or any other Loan Document, as
applicable, and which, at the relevant time, are not then due and payable.

        "U.S. Copyright Office":    means United States Copyright Office.

        "U.S. PTO":    means U.S. Patent and Trademark Office.

        "Vehicles":    all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title law of any state
and all tires and other appurtenances to any of the foregoing.

6

--------------------------------------------------------------------------------



        Section 1.2    Other Definitional Provisions.    

        (a)   The words "hereof," "herein", "hereto" and "hereunder" and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified.

        (b)   The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

        (c)   Where the context requires, terms relating to the Collateral or
any part thereof when used in relation to a Grantor shall refer to such
Grantor's Collateral or the relevant part thereof.


ARTICLE 2

Guarantee


        Section 2.1    Guarantee.    

        (a)   Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Borrowers when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations.

        (b)   Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount that can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

        (c)   Each Guarantor agrees that the Borrower Obligations may at any
time and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Article 2 or
affecting the rights and remedies of the Administrative Agent or any Lender
Party hereunder.

        (d)   The guarantee contained in this Article 2 shall remain in full
force and effect until all of the Borrower Obligations and the obligations of
each Guarantor under the guarantee contained in this Article 2 shall have been
satisfied by payment in full and no Letter of Credit shall be outstanding,
notwithstanding that from time to time during the term of the Credit Agreement
the Borrowers may be free from any Borrower Obligations.

        (e)   No payment made by either Borrower, any of the Guarantors, any
other guarantor or any other Person or received or collected by the
Administrative Agent or any Secured Party from either Borrower, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off, appropriation or application at any time or from time
to time in reduction of or in payment of the Borrower Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder, which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Borrower Obligations or any
payment received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until the Borrower Obligations are paid in
full and no Letter of Credit shall be outstanding.

        Section 2.2    Right of Contribution.    Each Guarantor hereby agrees
that to the extent that a Guarantor shall have paid more than its proportionate
share of any payment made hereunder, such Guarantor shall be entitled to seek
and receive contribution from and against any other Guarantor hereunder that has
not paid its proportionate share of such payment. Each Guarantor's right of

7

--------------------------------------------------------------------------------




contribution shall be subject to the terms and conditions of Section 2.3. The
provisions of this Section 2.2 shall in no respect limit the obligations and
liabilities of any Guarantor to the Administrative Agent and the Secured
Parties, and each Guarantor shall remain liable to the Administrative Agent and
the Secured Parties for the full amount guaranteed by such Guarantor hereunder.

        Section 2.3    No Subrogation.    Notwithstanding any payment made by
any Guarantor hereunder or any set-off or application of funds of any Guarantor
by the Administrative Agent or any Secured Party, no Guarantor shall be entitled
to be subrogated to any of the rights of the Administrative Agent or any Secured
Party against either Borrower, any Guarantor or any collateral security or
guarantee or right of offset held by the Administrative Agent or any Secured
Party for the payment of the Borrower Obligations, nor shall any Guarantor seek
or be entitled to seek any contribution, indemnification or reimbursement from
either Borrower or any other Guarantor in respect of payments made by such
Guarantor hereunder until all amounts owing to the Administrative Agent and the
Secured Parties by the Borrowers on account of the Borrower Obligations (other
than Unmatured Surviving Obligations) are paid in full and no Letter of Credit
is outstanding. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Borrower Obligations (other than
Unmatured Surviving Obligations) shall not have been paid in full, such amount
shall be held by such Guarantor in trust for the Administrative Agent and the
Secured Parties, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Administrative
Agent in the exact form received by such Guarantor (duly indorsed by such
Guarantor to the Administrative Agent, if required), to be applied against the
Borrower Obligations, whether matured or unmatured, in such order as the
Administrative Agent may determine.

        Section 2.4    Amendments, etc. with Respect to the Borrower
Obligations.    Each Guarantor shall remain obligated hereunder notwithstanding
that (without any reservation of rights against any Guarantor and without notice
to or further assent by any Guarantor) any demand for payment of any of the
Borrower Obligations made by the Administrative Agent or any Secured Party may
be rescinded by the Administrative Agent or such Secured Party and any of the
Borrower Obligations may be continued, and the Borrower Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Secured Party, and the Credit Agreement and the other Loan
Documents and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Administrative Agent (or the Majority Lenders, all affected Lenders or all
Lenders, as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the
Administrative Agent or any Secured Party for the payment of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any Secured Party shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Borrower Obligations or for the guarantee contained in this Article 2 or any
property subject thereto.

        Section 2.5    Guarantee Absolute and Unconditional.    Each Guarantor
waives any and all notice of the creation, renewal, extension or accrual of any
of the Borrower Obligations and notice of or proof of reliance by the
Administrative Agent or any Secured Party upon the guarantee contained in this
Article 2 or acceptance of the guarantee contained in this Article 2; the
Borrower Obligations, and any of them, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guarantee contained in this Article 2; and all dealings
between either Borrower and any of the Guarantors, on the one hand, and the
Administrative Agent and the Secured Parties, on the other hand, likewise shall
be conclusively presumed to have occurred or been consummated in reliance upon
the guarantee contained in this Article 2. Each

8

--------------------------------------------------------------------------------




Guarantor waives diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon either Borrower or any of the Guarantors
with respect to the Borrower Obligations. Each Guarantor understands and agrees
that the guarantee contained in this Article 2 shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of the Credit Agreement, any other Loan
Document, any of the Borrower Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any Secured Party, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by either
Borrower or any other Person against the Administrative Agent or any Secured
Party, (c) any change, restructuring or termination of the corporate structure
or existence of either Borrower or any of its Subsidiaries, (d) any failure of
any Secured Party to disclose to either Borrower or any Guarantor any
information relating to the financial condition, operations, properties or
prospects of any other Loan Party now or in the future known to any Secured
Party (each Guarantor waiving any duty on the part of the Secured Parties to
disclose such information), or (e) any other circumstance whatsoever (with or
without notice to or knowledge of either Borrower or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of either Borrower for the Borrower Obligations, or of such Guarantor
under the guarantee contained in this Article 2, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Administrative Agent or any
Secured Party may, but shall be under no obligation to, make a similar demand on
or otherwise pursue such rights and remedies as it may have against either
Borrower, any Guarantor, any other Person or against any collateral security or
guarantee for the Borrower Obligations or any right of offset with respect
thereto, and any failure by the Administrative Agent or any Secured Party to
make any such demand, to pursue such other rights or remedies or to collect any
payments from either Borrower, any Guarantor, any other Person or to realize
upon any such collateral security or guarantee or to exercise any such right of
offset, or any release of either Borrower, any Guarantor, any other Person or
any such collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Secured Party against any
Guarantor. For the purposes hereof, "demand" shall include the commencement and
continuance of any legal proceedings.

        Section 2.6    Reinstatement.    The guarantee contained in this
Article 2 shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any of the Borrower Obligations
is rescinded or must otherwise be restored or returned by the Administrative
Agent or any Secured Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of either Borrower or any Guarantor, or upon or as
a result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, either Borrower or any Guarantor or any
substantial part of such Borrower's or Guarantor's property, or otherwise, all
as though such payments had not been made.

        Section 2.7    Payments.    Each Guarantor hereby guarantees that
payments hereunder will be paid to the Administrative Agent without set-off or
counterclaim in U.S. Dollars at the Applicable Lending Office of the
Administrative Agent.

9

--------------------------------------------------------------------------------




ARTICLE 3

Grant of Security Interest


        Each Grantor hereby assigns and transfers to the Administrative Agent
and hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the "Collateral"), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor's Obligations:

        (a)   all Bank Accounts and all monies, securities, Instruments and
other investments deposited or required to be deposited in each Bank Account;

        (b)   all Chattel Paper;

        (c)   all Contracts;

        (d)   all Commercial Tort Claims, including the Cuyahoga Tort Claim;

        (e)   all Documents (other than title documents with respect to
Vehicles);

        (f)    all Equipment;

        (g)   all Fixtures;

        (h)   all General Intangibles;

        (i)    all Instruments;

        (j)    all Intellectual Property;

        (k)   all Inventory;

        (l)    all Investment Property;

        (m)  all Letter-of-Credit Rights;

        (n)   all Receivables (including all Accounts);

        (o)   all Vehicles and title documents with respect to Vehicles;

        (p)   all other property not otherwise described above (except for any
property specifically excluded from any clause in this section above and any
property specifically excluded from any defined term used in any clause of this
section above);

        (q)   all books and records pertaining to the Collateral; and

        (r)   to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;

provided, however, that

          (i)  notwithstanding any of the other provisions set forth in this
Article 3, this Agreement shall not constitute a grant of a security interest in
(A) any property to the extent that such grant of a security interest is
prohibited by any Requirements of Law of a Governmental Authority, requires a
consent not obtained of any Governmental Authority pursuant to such Requirement
of Law or is prohibited by, constitutes a breach or default under, results in
the termination of or requires any consent not obtained under, any contract,
license, agreement, instrument or other document evidencing or giving rise to
such property or, in the case of any Investment Property, Pledged Stock or
Pledged Note, any applicable shareholder or similar

10

--------------------------------------------------------------------------------



agreement, except to the extent that such Requirement of Law or the term in such
contract, license, agreement, instrument or other document or shareholder or
similar agreement providing for such prohibition, breach, default or termination
or requiring such consent is ineffective under applicable law; provided that,
immediately upon the ineffectiveness, lapse or termination of any such
provision, the Collateral shall include, and such Grantor shall be deemed to
have granted a security interest in, all such rights and provisions as if such
provision had never been in effect or (B) in any Equipment that is subject to a
Capitalized Lease or purchase money financing (in each case as permitted by the
Credit Agreement) so long as, and only so long as, such Capitalized Lease or
purchase money financing by its terms would not allow the security interest
created hereunder;

         (ii)  the pledge and assignment by the U.S. Borrower of and the grant
by the U.S. Borrower of a security interest in the Pledged Stock issued by the
Canadian Borrower shall be limited as follows: (A) the pledge and assignment of
and the grant of a security interest in 66%, and only 66%, of such Pledged Stock
secure the payment of the Obligations of the U.S. Borrower now or hereafter
existing under the Loan Documents other than the Obligations of the U.S.
Borrower under the Guaranty and (B) the pledge and assignment of and the grant
of a security interest in 100% of such Pledged Stock secure the payment by the
U.S. Borrower pursuant to the Guaranty of the Guaranteed Obligations now or
hereafter existing under the Loan Documents; and

        (iii)  the pledge and assignment by each Grantor of and the grant by
each Grantor of a security interest in Pledged Stock that is Foreign Subsidiary
Voting Stock (other than Pledged Stock issued by the Canadian Borrower as
provided in the preceding paragraph (iii)) shall be limited to 66%, and only
66%, of such Pledged Stock.


ARTICLE 4

Accounts


        Section 4.1    Cash Collateral Accounts.    (a) So long as any of the
Advances shall remain unpaid or any Letter of Credit shall be outstanding:

          (i)  each of the Borrowers will maintain its Cash Collateral Account
with DBTCA in accordance with the terms of this Agreement. The Administrative
Agent shall have sole and exclusive dominion and control of each Cash Collateral
Account subject to the terms of this Agreement; and

         (ii)  it shall be a term and condition of each Cash Collateral Account,
notwithstanding any term or condition to the contrary in any other agreement
relating to such Cash Collateral Account, that no amount (including, without
limitation, interest on Collateral Investments related thereto) shall be paid or
released to or for the account of, or withdrawn by or for the account of, any of
the Grantors or any other Person from such Cash Collateral Account, except as
otherwise provided in Sections 4.1(g) and (h) and Article 7.

        Each Cash Collateral Account shall be subject to such applicable laws
(including, without limitation, such applicable regulations of the Board of
Governors of the Federal Reserve System and of any other appropriate banking
authority or other Governmental Authority) as are in effect from time to time.

        (b)   If requested by the applicable Borrower, the Administrative Agent
will, subject to the provisions of Section 4.1(g) and (h) and Article 7, from
time to time, so long as no Default under Section 7.01(a) or 7.01(f) of the
Credit Agreement or Event of Default has occurred and is continuing, (i) invest
amounts on deposit in the Cash Collateral Account of such Borrower in such Cash
Equivalents as such Borrower may select, in each case which investments shall be
made in the name of,

11

--------------------------------------------------------------------------------




and with the entitlement holder being, the Administrative Agent, on behalf of
such Borrower, and (ii) invest interest paid on the Cash Equivalents referred to
in clause (i) above, and reinvest other proceeds of any such Cash Equivalents
that may mature or be sold, in each case in such Cash Equivalents as such
Borrower may select, in each case which investments shall be made in the name
of, and with the entitlement holder being, the Administrative Agent, on behalf
of such Borrower (the Cash Equivalents referred to in clauses (i) and (ii) of
this Section 4.1(b) being, collectively, the "Borrowers' Collateral
Investments").

        (c)   Upon the occurrence and during the continuance of a Default under
Section 7.01(a) or 7.01(f) of the Credit Agreement or an Event of Default, the
Administrative Agent may, subject to the provisions of Article 7, from time to
time (i) invest amounts on deposit in each Cash Collateral Account, and any cash
proceeds collected by or on behalf of the Administrative Agent and held pursuant
to Section 7.4, in such Cash Equivalents as the Administrative Agent may select,
in each case which investments shall be made in the name of, and with the
entitlement holder being, the Administrative Agent, on behalf of the applicable
Borrower, and (ii) invest interest paid on the Cash Equivalents referred to in
clause (i) above, and reinvest other proceeds of any such Cash Equivalents that
may mature or be sold, in such Cash Equivalents as the Administrative Agent may
select, in each case which investments shall be made in the name of, and with
the entitlement holder being, the Administrative Agent, on behalf of the
applicable Borrower (the Cash Equivalents referred to in clauses (i) and (ii) of
this Section 4.1(c), together with the Borrowers' Collateral Investments, being,
collectively, the "Collateral Investments")

        (d)   Interest and proceeds that are not invested or reinvested in
Collateral Investments as provided in subsection (b) or (c) of this Section 4.1
shall be deposited and held in the applicable Cash Collateral Account.

        (e)   The Administrative Agent shall not have any liability to any of
the Grantors or any of the other Secured Parties for, or as a result of, any
losses suffered from any Collateral Investment made by it in accordance with
this Section 4.1 or if the earnings realized on any such Collateral Investment
are less than otherwise could have been achieved had other Cash Equivalents been
selected by the Borrowers or the Administrative Agent pursuant to the terms of
subsection (b) or (c), respectively, of this Section 4.1.

        (f)    All of the Collateral Investments made in respect of the Cash
Collateral Accounts, all interest and income received thereon and therefrom, and
the net proceeds realized upon the maturity or sale thereof, shall be held in
such Cash Collateral Account as Collateral, which amounts may be released solely
in accordance with the provisions of Section 4.1(g) and (h) and Article 7.

        (g)   The Administrative Agent is hereby authorized, without any further
action by or notice to or from any of the Borrowers, to maintain any amounts
deposited into the Cash Collateral Account of any such Borrower pursuant to
Section 2.03(b)(ix) of the Credit Agreement until the last day of the Interest
Period then in effect for any outstanding Eurodollar Rate Advances and, on such
last day, to pay and release such amounts from such Cash Collateral Account for
the prepayment to each of the Lenders of the Eurodollar Rate Advances
outstanding on such day in accordance with Section 2.03(b) of the Credit
Agreement, with any excess amounts in such Cash Collateral Account to be
transmitted to the account designated by the applicable Borrower, provided that
no Default under Section 7.01(a) or (f) of the Credit Agreement or no Event of
Default has occurred and is continuing.

12

--------------------------------------------------------------------------------





        (h)   Subject to clause (g) above, so long as no Default under
Section 7.01(a) or (f) of the Credit Agreement or no Event of Default shall have
occurred and be continuing, the Administrative Agent will pay and release to the
applicable Borrower or at its order and at the request of such Borrower, the
amount, if any, by which the credit balance of the Cash Collateral Account of
such Borrower exceeds all amounts then due and payable by such Borrower under
the Loan Documents, together with all accrued and unpaid interest and fees under
the Credit Agreement.

        Section 4.2    Pledged Accounts.    So long as any Advance or any other
Obligation (other than any Unmatured Surviving Obligation) of any Loan Party
under any Loan Document shall remain unpaid or any Letter of Credit shall be
outstanding:

        (a)   each Grantor will establish and maintain Lockbox Accounts and
other Deposit Accounts (other than Cash Concentration Accounts and Core
Concentration Accounts) (such Lockbox Accounts and other Deposit Accounts,
collectively, the "Pledged Accounts") only with banks (the "Pledged Account
Banks") that have entered into letter agreements in substantially the form of
Exhibit A hereto or otherwise in form and substance reasonably satisfactory to
the Administrative Agent with such Grantor and the Administrative Agent (such
letters, together with any Pledged Account Letters entered into pursuant to the
Existing Guarantee and Collateral Agreement, the "Pledged Account Letters"),
provided that the Petty Cash Accounts shall not be required to be Pledged
Accounts and shall not be required to be subject to Pledged Account Letters;

        (b)   each Grantor will (i) immediately instruct each Person obligated
at any time to make any payment to such Grantor for any reason (an "Obligor") to
make such payment to a Pledged Account of such Grantor or to a Cash
Concentration Account and (ii) deposit in a Pledged Account or pay to the
Administrative Agent for deposit in a Cash Concentration Account, at the end of
each Business Day, all proceeds of Collateral and all other cash of such Grantor
in excess of $250,000 in the aggregate;

        (c)   concurrently with or promptly after entering into a Pledged
Account Letter with any Pledged Account Bank, each Grantor will instruct such
Pledged Account Bank to transfer to a Cash Concentration Account, at the end of
each Business Day, in same day funds, an amount equal to the credit balance of
the Pledged Account in such Pledged Account Bank. If any Grantor shall fail to
give any such instructions to any Pledged Account Bank, the Administrative Agent
may do so without further notice to any Grantor;

        (d)   each Grantor agrees that it will not add any bank as a Pledged
Account Bank or add any account as a Pledged Account to those listed in
Schedule 8 hereto, unless the Administrative Agent shall have received at least
10 days' prior written notice of such addition and shall have received a Pledged
Account Letter executed by such new Pledged Account Bank and such Grantor or a
supplement to an existing Pledged Account Letter covering such new Pledged
Account, as the case may be (and, upon the receipt by the Administrative Agent
of such Pledged Account Letter or supplement, Schedule 8 hereto shall be
automatically amended to include such Pledged Account Bank or Pledged Account).
Each Grantor agrees that it will not terminate any bank as a Pledged Account
Bank or terminate any account as a Pledged Account, unless the Administrative
Agent shall have received at least 10 days' prior written notice of such
termination (and, upon such termination, Schedule 8 hereto shall be
automatically amended to delete such Pledged Account Bank or Pledged Account);

        (e)   upon any termination of any Pledged Account Letter or other
agreement with respect to the maintenance of a Pledged Account by any Grantor or
any Pledged Account Bank, such Grantor will immediately notify all Obligors that
were making payments to such Pledged Account to make all future payments to
another Pledged Account or to a Cash Concentration Account. If an Event of
Default has occurred and is continuing, each Grantor agrees to terminate any or
all Pledged Accounts and Pledged Account Letters upon request by the
Administrative Agent;

13

--------------------------------------------------------------------------------



        (f)    the Grantors will draw checks on, and otherwise withdraw amounts
from, their respective operating accounts in such amounts as may be required in
the ordinary course of business (including, without limitation, to pay or prepay
Debt outstanding under the Loan Documents). So long as no Default under
Section 7.01(a) or (f) of the Credit Agreement or no Event of Default shall have
occurred and be continuing, the Administrative Agent will direct the applicable
Collateral Bank (as hereinafter defined) to transfer amounts on deposit in the
Cash Concentration Account maintained with such Collateral Bank to the
respective operating accounts to the extent necessary to pay all checks drawn
on, and all amounts otherwise withdrawn from, such operating accounts;

        (g)   each Grantor agrees that except for the Petty Cash Accounts, it
will not add any account as an unblocked account and will not terminate any
account as an unblocked account, unless the Administrative Agent shall have
received at least 10 days' prior written notice of such addition or termination;
and

        (h)   notwithstanding anything to the contrary in this Agreement, with
respect to the Lockbox Account of the U.S. Borrower maintained in London,
Ontario, Canada, the transfers required pursuant to Section 4.2(c) shall be to
the cash concentration account maintained by the Canadian Borrower under the
Canadian Security Agreement rather than to any Cash Concentration Account.

        (i)    the Administrative Agent hereby agrees with the Grantors that,
unless a Default under Section 7.01(a) or (f) of the Credit Agreement has
occurred and is continuing, or an Event of Default has occurred, the
Administrative Agent shall not issue instructions under the Pledged Account
Letters.

        Section 4.3    Cash Concentration Accounts.    (a) So long as any of the
Advances shall remain unpaid or any Letter of Credit shall be outstanding:

          (i)  the U.S. Borrower will maintain its Deposit Accounts that are
Cash Concentration Accounts or Core Concentration Accounts with any commercial
bank reasonably acceptable to the Administrative Agent (each, a "Collateral
Bank") in accordance with the terms of this Agreement and any existing Cash
Concentration Account Letters entered into pursuant to the Existing Guarantee
and Collateral Agreement and, within 90 days after the Effective Date, such
other letter agreements (such letter agreements, together with any Cash
Concentration Account Letters entered into pursuant to the Existing Guarantee
and Collateral Agreement, the "Cash Concentration Account Letters"), among the
U.S. Borrower, the relevant Collateral Bank and the Administrative Agent, which
letter agreements are to be in substantially the form of Exhibit B hereto or
otherwise in form and substance reasonably satisfactory to the Administrative
Agent. Upon the occurrence and continuance of a Default under Section 7.01(a) or
(f) of the Credit Agreement or the occurrence of an Event of Default, the
Administrative Agent shall have sole and exclusive dominion and control of the
Cash Concentration Accounts subject to the terms of this Agreement and of the
Cash Concentration Account Letters;

         (ii)  it shall be a term and condition of each Cash Concentration
Account and each Core Concentration Account that no amount (including, without
limitation, interest on Cash Concentration Collateral Investments related
thereto) shall be paid or released to or for the account of, or withdrawn by or
for the account of, the U.S. Borrower or any other Person from such Cash
Concentration Account or Core Concentration Account, except as otherwise
provided in Section 4.2(f) and Article 7 hereof and in the applicable Cash
Concentration Account Letter;

        (iii)  the U.S. Borrower agrees that it will not add any bank as a
Collateral Bank or add any account as a Cash Concentration Account or a Core
Concentration Account to that listed in Schedule 8 hereto, unless the
Administrative Agent shall have received at least 10 days' prior

14

--------------------------------------------------------------------------------






written notice of such addition and shall have received a Cash Concentration
Account Letter executed by such new Collateral Bank and the U.S. Borrower or a
supplement to an existing Cash Concentration Account Letter covering such new
Cash Concentration Account or Core Concentration Account, as the case may be
(and, upon the receipt by the Administrative Agent of such new Cash
Concentration Account Letter or supplement, Schedule 8 hereto shall be
automatically amended to include such Collateral Bank or Cash Concentration
Account or Core Concentration Account). The U.S. Borrower agrees that it will
not terminate any Collateral Bank as a Collateral Bank or terminate any account
as a Cash Concentration Account or a Core Concentration Account, unless the
Administrative Agent shall have received at least 10 days' prior written notice
of such termination and, upon such termination, (i) to the extent not applied
for a use permitted pursuant to this Agreement or the Credit Agreement, the U.S.
Borrower shall cause any amounts deposited in such Cash Concentration Account or
Core Concentration Account to be deposited in another Bank Account subject to
the Lien of the Administrative Agent until a replacement Cash Concentration
Account or Core Concentration Account is established and (ii) Schedule 8 hereto
shall be automatically amended to delete such Collateral Bank, Cash
Concentration Account or Core Concentration Account; and

        (iv)  the Administrative Agent hereby agrees with the U.S. Borrower
that, unless a Default under Section 7.01(a) or (f) of the Credit Agreement has
occurred and is continuing, or an Event of Default has occurred, the
Administrative Agent shall not issue instructions under any Cash Concentration
Account Letter.

        (b)   So long as no Default under Section 7.01(a) or 7.01(f) of the
Credit Agreement or Event of Default has occurred and is continuing, the U.S.
Borrower may direct any Collateral Bank to (i) invest amounts on deposit in the
Cash Concentration Account or Core Concentration Account maintained with such
Collateral Bank in such Cash Equivalents as the U.S. Borrower may select, in
each case which investments shall be made in the name of, and with the
entitlement holder being, the U.S. Borrower, and (ii) invest interest paid on
the Cash Equivalents referred to in clause (i) above, and reinvest other
proceeds of any such Cash Equivalents that may mature or be sold, in each case
in such Cash Equivalents as the U.S. Borrower may select, in each case which
investments shall be made in the name of, and with the entitlement holder being,
the U.S. Borrower (the Cash Equivalents referred to in clauses (i) and (ii) of
this Section 4.3(b) being, collectively, the "U.S. Borrower Collateral
Investments").

        (c)   Upon the occurrence and during the continuance of a Default under
Section 7.01(a) or 7.01(f) of the Credit Agreement or an Event of Default, the
Administrative Agent may, subject to the provisions of Article 7, from time to
time (i) invest amounts on deposit in any Cash Concentration Account or Core
Concentration Account in such Cash Equivalents as the Administrative Agent may
select, in each case which investments shall be made in the name of, and with
the entitlement holder being, the Administrative Agent, on behalf of the U.S.
Borrower, and (ii) invest interest paid on the Cash Equivalents referred to in
clause (i) above, and reinvest other proceeds of any such Cash Equivalents that
may mature or be sold, in such Cash Equivalents as the Administrative Agent may
select, in each case which investments shall be made in the name of, and with
the entitlement holder being, the Administrative Agent, on behalf of the U.S.
Borrower (the Cash Equivalents referred to in clauses (i) and (ii) of this
Section 4.3(c), together with the U.S. Borrower Collateral Investments, being,
collectively, the "Cash Concentration Collateral Investments").

        (d)   Interest and proceeds that are not invested or reinvested in Cash
Concentration Collateral Investments as provided in subsection (b) or (c) of
this Section 4.3 shall be deposited and held in the applicable Cash
Concentration Account or Core Concentration Account.

        (e)   The Administrative Agent shall not have any liability to the U.S.
Borrower or any other Grantors or any of the Secured Parties for, or as a result
of, any losses suffered from any Cash Concentration Collateral Investment made
by it in accordance with this Section 4.3 or if the earnings

15

--------------------------------------------------------------------------------




realized on any such Cash Concentration Collateral Investment are less than
otherwise could have been achieved had other Cash Equivalents been selected by
the U.S. Borrower or the Administrative Agent pursuant to the terms of
subsection (b) or (c), respectively, of this Section 4.3.

        (f)    All of the Cash Concentration Collateral Investments made in
respect of each Cash Concentration Account or Core Concentration Account and all
interest and income received thereon and therefrom, and the net proceeds
realized upon the maturity or sale thereof, shall be held in such Cash
Concentration Account or Core Concentration Account as Collateral, which amounts
may be released solely in accordance with the provisions of Section 4.2(f) and
Article 7 hereof and of the applicable Cash Concentration Account Letter.

        Section 4.4    Securities Account.    

        (a)   At any time upon the occurrence and during the continuance of a
Default under Section 7.01(a) or (f) of the Credit Agreement, or upon the
occurrence of an Event of Default, the Administrative Agent shall have the
right, in its sole discretion and without notice to any Grantor, at any time to
convert Collateral consisting of financial assets credited to any Securities
Account (other than a Petty Cash Account) to Collateral consisting of financial
assets held directly by the Administrative Agent, and to convert Collateral
consisting of financial assets held directly by the Administrative Agent to
Collateral consisting of financial assets credited to such Securities Account.

        (b)   With respect to any Collateral in which any Grantor has any right,
title or interest and that constitutes a security entitlement, such Grantor will
cause the securities intermediary with respect to such security entitlement to
either (i) identify in its records the Administrative Agent as the entitlement
holder of such security entitlement against such securities intermediary or
(ii) agree in writing with such Grantor and the Administrative Agent that such
securities intermediary will comply with entitlement orders (that is,
notifications communicated to such securities intermediary directing transfer or
redemption of the financial assets to which such Grantor has a security
entitlement) originated by the Administrative Agent without further consent of
such Grantor, any such agreement to be substantially in the form of Exhibit C
hereto or otherwise in form and substance satisfactory to the Administrative
Agent (any such agreement, together with any Securities Account Control
Agreement entered into pursuant to the Existing Guarantee and Collateral
Agreement being a "Securities Account Control Agreement"); provided that
Securities Account Control Agreements shall not be required for Petty Cash
Accounts.

        (c)   No Grantor will change or add any securities intermediary or
commodity intermediary that maintains any securities account or commodity
account (other than a Petty Cash Account) in which any of the Collateral is
credited or carried, or change or add any such securities account or commodity
account, in each case without first complying with the above provisions of this
Section 4.4 in order to perfect the security interest granted hereunder in such
Collateral and, upon compliance with such provisions, Schedule 8 hereto shall be
automatically amended to include such Securities Account.

        (d)   The Administrative Agent hereby agrees with the Grantors that,
unless a Default under Section 7.01(a) or (f) of the Credit Agreement has
occurred and is continuing or an Event of Default has occurred, the
Administrative Agent shall not issue instructions under any Securities Account
Control Agreement.

16

--------------------------------------------------------------------------------




ARTICLE 5

Representations and Warranties


        To induce the Administrative Agent and the Lenders to enter into the
Credit Agreement and make U.S. Letter of Credit Advances thereunder from time to
time, each Grantor hereby represents and warrants to the Administrative Agent
and each Secured Party that:

        Section 5.1    Title; No Other Liens.    Except for the security
interest granted to the Administrative Agent for the ratable benefit of the
Secured Parties pursuant to this Agreement and the other Liens permitted to
exist on the Collateral by the Credit Agreement, such Grantor owns each item of
the Collateral free and clear of any and all Liens or claims of others. No
financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except such as have
been filed in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, pursuant to this Agreement or as are permitted by the Credit
Agreement. For the avoidance of doubt, it is understood and agreed that any
Grantor may as part of its business grant licenses to third parties to use
Intellectual Property owned or developed by a Grantor. For purposes of this
Agreement and the other Loan Documents, such licensing activity shall not
constitute a "Lien" on such Intellectual Property. Each of the Administrative
Agent and each Secured Party understands that any such licenses may be exclusive
to the applicable licensees and such exclusivity provisions may limit the
ability of the Administrative Agent to utilize, sell, lease or transfer the
related Intellectual Property or otherwise realize value from such Intellectual
Property pursuant hereto.

        Section 5.2    Perfected First Priority Liens.    The security interests
granted pursuant to this Agreement (a) upon (w) completion of the filings and
other actions specified on Schedule 3 (which, in the case of all filings and
other documents referred to on said Schedule, have been delivered to the
Administrative Agent in completed or duly executed form), (x) the recordation of
the Intellectual Property Security Agreements referred to in Section 6.10(i)
with the U.S. PTO and the U.S. Copyright Office, as applicable, which Agreements
have been, or will be, duly recorded and are in full force and effect, (y) the
execution of the Control Agreements pursuant to this Agreement and (z) the
recording of the Lien of the Administrative Agent hereunder on the certificate
of title for any Equipment that is certificated in any state (which recording
shall not be required for any Equipment with a fair market value of less than
$100,000) will constitute valid and perfected security interests in all of the
Collateral in favor of the Administrative Agent, for the ratable benefit of the
Lender Parties, as collateral security for such Grantor's Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase any Collateral from such Grantor
and (b) are prior to all other Liens on the Collateral except for Liens
permitted by the Credit Agreement that have priority over the Liens on the
Collateral by operation of law. All filings and other actions necessary to
perfect such security interest have been duly taken and are in full force and
effect or will be made or taken in accordance with the terms of the Loan
Documents, and all filing and recording fees and taxes related to any of the
foregoing have been or will upon each filing be duly paid in full.

        Section 5.3    Jurisdiction of Organization; Chief Executive
Office.    On the date hereof, such Grantor's jurisdiction of organization,
identification number from the jurisdiction of organization (if any), and the
location of such Grantor's chief executive office or sole place of business or
principal residence, as the case may be, are specified on Schedule 4. Such
Grantor has furnished (or has agreed to furnish) to the Administrative Agent a
certified charter, certificate of incorporation or other organization documents
and long form good standing certificate as of a date which is recent to the date
hereof.

17

--------------------------------------------------------------------------------





        Section 5.4    Inventory and Equipment    

        (a)   Schedule 5 sets forth, as of the date hereof, each jurisdiction
where such Grantor owns or leases property or in which the conduct of its
business requires it to be qualified and in good standing as a foreign
corporation, except such jurisdictions where the failure to be so qualified or
in good standing has not had or would not reasonably be likely to have a
Material Adverse Effect. Such Grantor has exclusive possession and control of
its Equipment and Inventory other than (i) Inventory in transit, (ii) Inventory
in the possession of Persons for purposes of processing such Inventory, in the
ordinary course of such Grantor's business, (iii) Equipment in the possession of
Persons for purposes of being repaired or maintained in the ordinary course of
such Grantor's business, (iv) Inventory stored at any leased premises or
warehouse for which a landlord's or warehouseman's agreement, in form and
substance reasonably satisfactory to the Administrative Agent, is in effect;
provided that the Grantors may store Inventory at the leased premises or
warehouse of any landlord or warehouseman without a landlord's or warehouseman's
agreement to the extent that a landlord's or warehouseman's agreement is not
obtained from such landlord or warehouseman after the exercise by such Grantor
of commercially reasonable efforts, and (v) such other Inventory that does not
satisfy the criteria set forth in clauses (i), (ii) and (iii) above with an
aggregate value not to exceed $100,000. With respect to clause (iv) of the
preceding sentence, the Administrative Agent acknowledges and agrees that
(x) the Grantors have used commercially reasonable efforts to obtain a
warehouseman's agreement from National Distribution Centers ("NDC"), the
warehouseman of the facility located at 5100 S. Indianapolis Road, Whitestown,
Indiana, and, despite such efforts, have been unable to obtain a warehouseman's
agreement from NDC, and (y) the Grantors have no further obligation to seek a
warehouseman's agreement from NDC or its successors for the Whitestown, Indiana
Facility.

        (b)   The Inventory that has been produced or distributed by such
Grantor has been produced in compliance in all material respects with all
requirements of applicable law, including, without limitation, the Fair Labor
Standards Act.

        Section 5.5    Farm Products.    None of the Collateral constitutes, or
is the Proceeds of, Farm Products.

        Section 5.6    Investment Property.    

        (a)   The shares of Pledged Stock pledged by such Grantor hereunder
constitute all the issued and outstanding shares of all classes of the Capital
Stock of each Issuer owned by such Grantor or, in the case of Foreign Subsidiary
Voting Stock, if less, 66% of the outstanding Foreign Subsidiary Voting Stock of
each relevant Issuer.

        (b)   All the shares of the Pledged Stock have been duly and validly
issued and, to the extent such Pledged Stock constitute shares of stock, are
fully paid and nonassessable, and, in the case of such Pledged Stock issued by
Distributing LLC, EMI, LLC, AKW LLC, Henderson LLC, and Accuride Erie, are not
represented by certificates.

        (c)   To the knowledge of the applicable Grantor, each of the Pledged
Notes constitutes the legal, valid and binding obligation of the obligor with
respect thereto, enforceable in accordance with its terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors' rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

        (d)   Such Grantor is the record and beneficial owner of, and has good
and marketable title to, the Investment Property pledged by it hereunder, free
of any and all Liens or options in favor of, or claims of, any other Person,
except the security interest created by this Agreement and Liens permitted by
the Credit Agreement.

18

--------------------------------------------------------------------------------



        (e)   The U.S. Borrower has delivered to the Administrative Agent any
consents required under the articles of incorporation of the Canadian Borrower
to the transfer of the Pledged Stock of the Canadian Borrower, concurrently with
the delivery of duly executed instruments of transfer or assignments in blank in
respect of such Pledged Stock.

        Section 5.7    Receivables.    

        (a)   No amount payable to such Grantor under or in connection with any
Receivable is evidenced by any Instrument or Chattel Paper in an aggregate
amount in excess of $100,000 which has not been delivered to the Administrative
Agent.

        (b)   Except as set forth on Schedule 5.7(b) hereto, none of the
obligors on any Receivables is a Governmental Authority.

        Section 5.8    Contracts.    

        (a)   No consent of any party (other than such Grantor) to any Contract
is required, or purports to be required, in connection with the execution,
delivery and performance of this Agreement, except as has been obtained.

        (b)   Each Contract to which such Grantor is a party has been duly
authorized, executed and delivered by such Grantor and, to the knowledge of such
Grantor, by all other parties thereto, and is in full force and effect and
constitutes a valid and legally enforceable obligation against such Grantor and,
to the knowledge of such Grantor, against all other parties thereto in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors' rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

        (c)   No consent or authorization of, filing with or other act by or in
respect of any Governmental Authority is required in connection with the
execution, delivery, performance, validity or enforceability of any of the
Contracts by any party thereto other than those that have been duly obtained,
made or performed, are in full force and effect and do not subject the scope of
any such Contract to any material adverse limitation, either specific or general
in nature.

        (d)   Neither such Grantor nor (to the best of such Grantor's knowledge)
any of the other parties to the Contracts is in default in the performance or
observance of any of the terms thereof.

        (e)   Such Grantor has delivered to the Administrative Agent a complete
and correct copy of each Contract, including all amendments, supplements and
other modifications thereto.

        (f)    No amount payable to such Grantor under or in connection with any
Contract is evidenced by any Instrument or Chattel Paper in an aggregate amount
in excess of $100,000 that has not been delivered to the Administrative Agent.

        Section 5.9    Intellectual Property.    

        (a)   Schedule 4.01(v) of the Credit Agreement lists all Intellectual
Property owned by such Grantor in its own name on the date hereof.

        (b)   On the date hereof, all material Intellectual Property is valid,
subsisting, unexpired, enforceable and has not been abandoned. To the knowledge
of such Grantor, the rights of such Grantor in or to such Intellectual Property
do not conflict with, misappropriate or infringe upon the intellectual property
rights of any third party, and no claim has been asserted that the use of such
Intellectual Property does or may infringe upon the intellectual property rights
of any third party that could reasonably be expected to have a Material Adverse
Effect. To the best of such Grantor's knowledge, no Person is engaging in any
activity that infringes upon or misappropriates the Intellectual

19

--------------------------------------------------------------------------------




Property or the rights of such Grantor therein except for such matters as could
not reasonably be expected to have a Material Adverse Effect.

        (c)   Except as set forth on Schedule 4.01(v) of the Credit Agreement,
such Grantor has not granted any license, release, covenant not to sue,
non-assertion assurance, or other right to any Person with respect to any part
of the material Intellectual Property except for those that do not interfere in
any material respect with the Grantor's use thereof.

        (d)   No holding, decision or judgment has been rendered by any
Governmental Authority which would limit, cancel or question the validity of, or
such Grantor's rights in, any Intellectual Property in any respect that could
reasonably be expected to have a Material Adverse Effect.

        (e)   Such Grantor has made or performed all filings, recordings and
other acts and has paid all required fees and taxes to maintain and protect its
interest in each and every material item of Intellectual Property in full force
and effect throughout the world in all jurisdictions reasonably necessary for
such Grantor's use thereof, and to protect and maintain its interest therein
including, without limitation, recordations of any of its interests in the
Patents and Trademarks with the U.S. PTO and in corresponding national and
international patent offices, and recordation of any of its interests in the
Copyrights with the U.S. Copyright Office and in corresponding national and
international copyright offices. Such Grantor has used proper statutory notice
in connection with its use of each material patent, trademark and copyright of
the Intellectual Property.

        (f)    No action or proceeding is pending, or, to the knowledge of such
Grantor, threatened, on the date hereof (i) seeking to limit, cancel or question
the validity of any Intellectual Property or such Grantor's ownership interest
therein or (ii) which, if adversely determined, would have a material adverse
effect on the value of any Intellectual Property except, in each case, for such
matters that could not reasonably be expected to have a Material Adverse Effect.

        (g)   With respect to each material License: (i) such License is valid,
binding, in full force and effect and represents the entire agreement between
the respective licensor and licensee with respect to the subject matter of such
License; (ii) such License will not cease to be valid, binding and in full force
and effect on terms identical to those currently in effect as a result of the
rights and interest granted herein, nor will the grant of such rights and
interest constitute a breach or default under such License or otherwise give the
licensor or licensee a right to terminate such License; (iii) such Grantor has
not received any notice of termination or cancellation under such License;
(iv) such Grantor has not received any notice of a breach or default under such
License, which breach or default has not been cured; (v) except as permitted
pursuant to the Credit Agreement, such Grantor has not granted to any other
third party any rights, adverse or otherwise, under such License; and
(vi) neither such Grantor nor any other party to such License is in breach or
default in any material respect, and no event has occurred that, with notice or
lapse of time or both, would constitute such a breach or default or permit
termination, modification or acceleration under such License.

        (h)   To the best of such Grantor's knowledge, except for the matters
that are the subject of the Cuyahoga Tort Claim and such matters as could not
reasonably be expected to have a Material Adverse Effect, (i) none of the Trade
Secrets of such Grantor has been used, divulged, disclosed or appropriated to
the detriment of such Grantor for the benefit of any other Person other than the
Borrowers and their Subsidiaries; (ii) no employee, independent contractor or
agent of such Grantor has misappropriated any Trade Secrets of any other Person
in the course of the performance of his or her duties as an employee,
independent contractor or agent of such Grantor; and (iii) no employee,
independent contractor or agent of such Grantor is in default or breach of any
term of any employment agreement, non-disclosure agreement, assignment of
inventions agreement or similar agreement or contract relating in any way to the
protection, ownership, development, use or transfer of such Grantor's
Intellectual Property.

20

--------------------------------------------------------------------------------



        Section 5.10    Commercial Tort Claims.    

        (a)   On the date hereof, except for the Cuyahoga Tort Claim, no Grantor
has rights in any Commercial Tort Claim with potential value in excess of
$100,000.

        (b)   Upon the filing of a financing statement covering any Commercial
Tort Claim (including the Cuyahoga Tort Claim) referred to in Section 6.11
hereof against such Grantor in the jurisdiction specified in Schedule 3 hereto,
the security interest granted in such Commercial Tort Claim will constitute a
valid perfected security interest in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, as collateral security for such
Grantor's Obligations, enforceable in accordance with the terms hereof against
all creditors of such Grantor and any Persons purporting to purchase such
Collateral from Grantor, which security interest shall be prior to all other
Liens on such Collateral except for unrecorded liens permitted by the Credit
Agreement that have priority over the Liens on such Collateral by operation of
law.

        Section 5.11    Accounts.    As of the date hereof, such Grantor has no
Pledged Accounts, Cash Concentration Accounts, Core Concentration Accounts or
other Deposit Accounts, or any Securities Accounts, other than the Pledged
Accounts, the Cash Concentration Accounts, Core Concentration Accounts, other
Deposit Accounts and Securities Accounts listed on Schedule 8 hereto, as such
Schedule 8 may be amended from time to time pursuant to Section 4.2(d),
Section 4.3(a)(iii) and Section 4.3(c), and the Petty Cash Accounts. Such
Grantor has instructed all existing Obligors to make all payments to a Pledged
Account.

        Section 5.12    Consents.    

        (a)   The U.S. Borrower, as the sole member of AKW LLC, hereby consents
for purposes of Article 9 of AKW LLC's limited liability company agreement to
the assignment and pledge hereunder of, and the grant hereunder of security
interest in, the Pledged Stock issued by AKW LLC and to the assignment, sale or
other disposition of such Pledged Stock pursuant to Article 7 hereof and the
transferee of such assignment, sale or other disposition becoming a substituted
member under AKW LLC's limited liability company agreement.

        (b)   The U.S. Borrower, as limited partner, and AKW LLC, as general
partner, of Accuride Erie, hereby (i) consent for purposes of Article 9 of
Accuride Erie's limited partnership agreement to the assignment and pledge
hereunder of, and the grant hereunder of security interest in, the Pledged Stock
issued by Accuride Erie and to the assignment, sale or other disposition of such
Pledged Stock pursuant to Article 7 hereof and the transferee of such
assignment, sale or other disposition becoming a substituted limited partner
under Accuride Erie's limited partnership agreement and (ii) agree that the
provisions of Section 9.2 of its limited partnership agreement shall not apply
to the assignment or pledge hereunder of, or the grant hereunder of security
interest in, the Pledged Stock issued by Accuride Erie, or the assignment, sale
or other disposition of such Pledged Stock pursuant to Article 7 hereof, and in
that connection waive all of their rights under such provisions with respect to
such assignment, pledge and grant and such assignment, sale and other
disposition.

        (c)   The U.S. Borrower, as sole member of Henderson LLC, hereby
consents for purposes of Article 9 of Henderson LLC's limited liability company
agreement to the assignment and pledge hereunder of, and the grant hereunder of
security interests in, the Pledged Stock issued by Henderson LLC and to the
assignment, sale or other disposition of such Pledged Stock pursuant to
Article 7 hereof and the transferee of such assignment, sale or other
disposition becoming a substituted member under Henderson LLC's limited
liability company agreement.

        (d)   The U.S. Borrower, as sole member of EMI LLC, hereby consents for
purposes of Section 8.1 of EMI LLC's limited liability company agreement to the
assignment and pledge hereunder of, and the grant hereunder of security
interests in, the Pledged Stock issued by EMI LLC and to the assignment, sale or
other disposition of such Pledged Stock pursuant to Article 7 hereof and the
transferee of such

21

--------------------------------------------------------------------------------




assignment, sale or other disposition becoming a substituted member under
EMI LLC's limited liability company agreement.

        (e)   The U.S. Borrower, as sole member of Distributing LLC, hereby
consents for purposes of Section 7.4 of Distributing LLC's limited liability
company agreement to the assignment and pledge hereunder of, and the grant
hereunder of security interests in, the Pledged Stock issued by Distributing LLC
and to the assignment, sale or other disposition of such Pledged Stock pursuant
to Article 7 hereof and the transferee of such assignment, sale or other
disposition becoming a substituted member under Distributing LLC's limited
liability company agreement.

        Section 5.13    Representations and Warranties in the Credit
Agreement.    Each of the representations and warranties set forth in
Section 4.01 of the Credit Agreement that is made by either Borrower with
respect to such Guarantor is correct in all material respects.


ARTICLE 6

Covenants


        Each Grantor covenants and agrees with the Administrative Agent and the
Lenders that, from and after the date of this Agreement until the Obligations
(other than Unmatured Surviving Obligations) shall have been paid in full and no
Letter of Credit shall be outstanding.

        Section 6.1    Delivery of Instruments, Certificated Securities and
Chattel Paper.    If any amount payable under or in connection with any of the
Collateral shall be or become evidenced by any Instrument, Certificated Security
or Chattel Paper in an aggregate amount in excess of $100,000, such Instrument,
Certificated Security or Chattel Paper shall be immediately delivered to the
Administrative Agent, duly indorsed in a manner reasonably satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement.

        Section 6.2    Maintenance of Insurance.    

        (a)   Such Grantor will maintain, with financially sound and reputable
companies, insurance policies (i) insuring the Inventory, Equipment and Vehicles
against loss by fire, explosion, theft and such other casualties as may be
reasonably satisfactory to the Administrative Agent and (ii) insuring such
Grantor and the Administrative Agent against liability for personal injury and
property damage relating to such Inventory, Equipment and Vehicles, such
policies to be in such form and amounts and having such coverage as may be
reasonably satisfactory to the Administrative Agent. Each policy of each Grantor
for liability insurance shall provide for all losses to be paid on behalf of the
Administrative Agent and such Grantor as their interests appear, and each policy
for property damage insurance shall provide for all losses (except for losses of
less than $500,000 per occurrence) to be paid directly to the Administrative
Agent.

        (b)   All such insurance shall (i) provide that at least 10 days' prior
written notice of cancellation, material reduction or lapse be given to the
Administrative Agent, (ii) name the Administrative Agent as insured party or
loss payee, as applicable, and (iii) be reasonably satisfactory in all other
respects to the Administrative Agent.

        (c)   The U.S. Borrower shall deliver to the Administrative Agent as
often as the Administrative Agent may reasonably request a report of a reputable
insurance broker with respect to such insurance.

        (d)   Reimbursement under any liability insurance maintained by any
Grantor pursuant to this Section 6.2 may be paid directly to the Person who
shall have incurred liability covered by such insurance. In case of any loss
involving damage to Equipment or Inventory when subsection (e) of this
Section 6.2 is not applicable, the applicable Grantor will make or cause to be
made the necessary repairs to or replacements of such Equipment or Inventory,
and any proceeds of insurance properly received by or released to such Grantor
shall be used by such Grantor, except as otherwise required hereunder or by the
Credit Agreement, to pay or as reimbursement for the costs of such repairs or
replacements.

22

--------------------------------------------------------------------------------





        (e)   So long as no Event of Default shall have occurred and be
continuing, all insurance payments received by the Administrative Agent in
connection with any loss, damage or destruction of any Inventory or Equipment
will be released by the Administrative Agent to the applicable Grantor, and such
payments shall be applied as required pursuant to Section 2.03(b)(ii) of the
Credit Agreement.

        Section 6.3    Payment of Obligations.    Such Grantor will pay and
discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all material taxes, assessments and governmental
charges or levies imposed upon the Collateral or in respect of income or profits
therefrom, as well as all material claims of any kind (including, without
limitation, claims for labor, materials and supplies) against or with respect to
the Collateral, except that no such charge need be paid if the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings, reserves in conformity with GAAP with respect thereto have been
provided on the books of such Grantor and such proceedings could not reasonably
be expected to result in the sale, forfeiture or loss of any material portion of
the Collateral or any interest therein.

        Section 6.4    Transfers; Maintenance of Perfected Security Interest;
Maintenance of Records; Further Documentation    

        (a)   Such Grantor will not convey, transfer, sell, assign (by operation
of law or otherwise) or otherwise dispose of, or grant any option or other right
to purchase or otherwise acquire, any of the Collateral, except for such
conveyances, sales, transfers, assignments and dispositions that are permitted
under the Loan Documents.

        (b)   Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 5.2 and shall defend such security interest against the
claims and demands of all Persons whomsoever, subject to the rights of such
Grantor under the Loan Documents to dispose of the Collateral.

        (c)   Such Grantor will furnish to the Administrative Agent from time to
time statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Administrative Agent may reasonably request, all in reasonable detail.

        (d)   At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and the rights and powers herein granted, including,
without limitation, (i) filing any financing or continuation statements under
the Uniform Commercial Code (or other similar laws) in effect in any
jurisdiction with respect to the security interests created hereby and (ii) in
the case of Investment Property, Bank Accounts, Letter-of-Credit Rights and any
other relevant Collateral, taking any actions necessary to enable the
Administrative Agent to obtain "control" (within the meaning of the applicable
Uniform Commercial Code) with respect thereto.

        Section 6.5    Changes in Name, etc.    Such Grantor will not, except
upon 30 days' prior written notice to the Administrative Agent and delivery to
the Administrative Agent of all additional financing statements and other
executed documents reasonably requested by the Administrative Agent to maintain
the validity, perfection and priority of the security interests provided for
herein, (i) change its jurisdiction of organization or principal residence from
that referred to in Section 5.3 or (ii) change its name.

23

--------------------------------------------------------------------------------



        Section 6.6    Notices.    Such Grantor will advise the Administrative
Agent and the Lender Parties promptly, in reasonable detail, of:

        (a)   any material Lien (other than security interests created hereby or
Liens permitted under the Credit Agreement) on any of the Collateral that would
adversely affect the ability of the Administrative Agent to exercise any of its
remedies hereunder;

        (b)   any loss or damage exceeding $1,000,000 to any of the Equipment or
Inventory of such Grantor; and

        (c)   the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the aggregate value of the
Collateral or on the security interests created hereby.

        Section 6.7    Investment Property.    

        (a)   If such Grantor shall become entitled to receive or shall receive
any certificate (including, without limitation, any certificate representing a
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in connection with any
reorganization), option or rights in respect of the Capital Stock of any Issuer,
whether in addition to, in substitution of, as a conversion of, or in exchange
for, any shares of the Pledged Stock, or otherwise in respect thereof, such
Grantor shall accept the same as the agent of the Administrative Agent and the
Lender Parties, hold the same in trust for the Administrative Agent and the
Lender Parties and promptly deliver the same to the Administrative Agent in the
exact form received, duly indorsed by such Grantor to the Administrative Agent,
if required, together with an undated stock power covering such certificate duly
executed in blank by such Grantor, to be held by the Administrative Agent,
subject to the terms hereof, as additional collateral security for the
Obligations. If the Administrative Agent so requests at any time when an Event
of Default has occurred and is continuing, any sums paid upon or in respect of
the Investment Property upon the liquidation or dissolution of any Issuer shall
be paid over to the Administrative Agent to be held by it hereunder as
additional collateral security for the Obligations, and in case any distribution
of capital shall be made on or in respect of the Investment Property or any
property shall be distributed upon or with respect to the Investment Property
pursuant to the recapitalization or reclassification of the capital of any
Issuer or pursuant to the reorganization thereof, the property so distributed
shall, unless otherwise subject to a perfected security interest in favor of the
Administrative Agent, be delivered to the Administrative Agent to be held by it
hereunder as additional collateral security for the Obligations. If any sums of
money or property so paid or distributed in respect of the Investment Property
is required to be delivered to the Administrative Agent and is received by such
Grantor, such Grantor shall, until such money or property is paid or delivered
to the Administrative Agent, hold such money or property in trust for the
Administrative Agent and the Lender Parties, segregated from other funds of such
Grantor, as additional collateral security for the Obligations.

        (b)   Without the prior written consent of the Administrative Agent,
such Grantor will not (i) vote to enable, or take any other action to permit,
any Issuer to issue any Capital Stock of any nature or to issue any other
securities convertible into or granting the right to purchase or exchange for
any Capital Stock of any nature of any Issuer (except pursuant to a transaction
permitted by the Credit Agreement), (ii) sell, assign, transfer, exchange or
otherwise dispose of, or grant any option with respect to, the Investment
Property or Proceeds thereof (except pursuant to a transaction permitted by the
Credit Agreement), (iii) create, incur or permit to exist any Lien or option in
favor of, or any claim of any Person with respect to, any of the Investment
Property or Proceeds thereof, or any interest therein, except for the security
interests created by this Agreement and other Liens permitted by the Credit
Agreement or (iv) enter into any agreement or undertaking restricting the right
or ability of such Grantor or the Administrative Agent to sell, assign or
transfer any of the Investment Property or Proceeds thereof (except pursuant to
a transaction permitted by the Credit Agreement).

24

--------------------------------------------------------------------------------



        (c)   In the case of each Grantor that is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the
Investment Property issued by it and will comply with such terms insofar as such
terms are applicable to it and (ii) the terms of Section 7.3(d) shall apply to
it, mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 7.3(d) with respect to the Investment Property issued by it.

        (d)   In the case of the Pledged Stock of the Canadian Borrower, the
U.S. Borrower hereby agrees to deliver or cause to be delivered to the
Administrative Agent any consent or document in addition to those referred to in
Section 5.6(e) hereof as may be reasonably requested by the Administrative Agent
from time to time and as such may be reasonably required to maintain the Lien
granted to the Administrative Agent hereunder on all such Pledged Stock.

        Section 6.8    Receivables.    Other than in the ordinary course of
business, such Grantor will not (i) grant any extension of the time of payment
of any Receivable, (ii) compromise or settle any Receivable for less than the
full amount thereof, (iii) release, wholly or partially, any Person liable for
the payment of any Receivable, (iv) allow any credit or discount whatsoever on
any Receivable or (v) amend, supplement or modify any Receivable in any manner
that could adversely affect the value thereof.

        Section 6.9    Contracts.    

        (a)   Such Grantor will perform and comply in all material respects with
all its obligations under the Contracts.

        (b)   Such Grantor will not amend, modify, terminate or waive any
provision of any Contract in any manner that could reasonably be expected to
materially adversely affect the value of such Contract as Collateral.

        (c)   Such Grantor will exercise promptly and diligently each and every
material right that it may have under each Contract (other than any right of
termination).

        (d)   Such Grantor will deliver to the Administrative Agent a copy of
each material demand, notice or document received by it relating in any way to
any Contract that questions the validity or enforceability of such Contract.

        (e)   Such Grantor shall instruct the obligor under each Contract to
make all payments due or to become due under or in connection with each Contract
will be made directly to a Pledged Account.

        Section 6.10    Intellectual Property.    

        (a)   Such Grantor (either itself or through licensees) will
(i) continue to use each material Trademark on each and every trademark class of
goods applicable to its current line as reflected in its current catalogs,
brochures and price lists in order to maintain such Trademark in full force free
from any claim of abandonment for non-use, (ii) maintain as in the past the
quality of products and services offered under such Trademark, (iii) use such
Trademark with the appropriate notice of registration and all other notices and
legends required by applicable Requirements of Law, (iv) not adopt or use any
mark that is confusingly similar or a colorable imitation of such Trademark
unless the Administrative Agent, for the ratable benefit of the Secured Parties,
shall obtain a perfected security interest in such mark pursuant to this
Agreement and (v) not (and not permit any licensee or sublicensee thereof to) do
any act or knowingly omit to do any act whereby such Trademark may become
invalidated or impaired in any material way.

        (b)   Such Grantor (either itself or through licensees) will not do any
act, or omit to do any act, whereby any material Patent may become forfeited,
abandoned or dedicated to the public.

        (c)   Such Grantor (either itself or through licensees) (i) will employ
each material Copyright and (ii) will not (and will not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to

25

--------------------------------------------------------------------------------




do any act whereby any material portion of the Copyrights may become invalidated
or otherwise impaired. Such Grantor will not (either itself or through
licensees) do any act whereby any material portion of the Copyrights may fall
into the public domain.

        (d)   Such Grantor (either itself or through licensees) will not do any
act that knowingly uses any material Intellectual Property to infringe the
intellectual property rights of any other Person.

        (e)   Such Grantor will notify the Administrative Agent immediately if
it knows, or has reason to know, that any application or registration relating
to any material Intellectual Property has or may become forfeited, abandoned or
dedicated to the public or of any adverse determination or development
(including, without limitation, the institution of, or any such determination or
development in, any proceeding in the U.S. PTO, the U.S. Copyright Office or any
court or tribunal in any country) regarding such Grantor's ownership of, or the
validity of, any material Intellectual Property or such Grantor's right to
register the same or to own and maintain the same.

        (f)    Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any material Intellectual Property with the U.S. PTO, the U.S. Copyright
Office or any similar office or agency in any other country or any political
subdivision thereof, such Grantor shall report such filing to the Administrative
Agent within five Business Days after the last day of the fiscal quarter in
which such filing occurs. Upon request of the Administrative Agent, such Grantor
shall execute and deliver, and have recorded, any and all agreements,
instruments, documents and papers as the Administrative Agent may request to
evidence the Administrative Agent's and the Secured Parties' security interest
in any Copyright, Patent or Trademark and the goodwill and general intangibles
of such Grantor relating thereto or represented thereby.

        (g)   Such Grantor will take all reasonable and necessary steps,
including, without limitation, in any proceeding before the U.S. PTO, the U.S.
Copyright Office or any similar office or agency in any other country or any
political subdivision thereof, to maintain and pursue each application (and to
obtain the relevant registration) and to maintain each registration of the
material Intellectual Property, including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability.

        (h)   In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns thereof and sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.

        (i)    With respect to its material Intellectual Property, to the extent
not delivered to the Administrative Agent prior to the date hereof, each Grantor
agrees to execute an agreement, in substantially the form set forth in Exhibit D
hereto (an "Intellectual Property Security Agreement"), for recording the
security interest granted hereunder to the Administrative Agent in such
Intellectual Property with the U.S. PTO, the U.S. Copyright Office and any other
Governmental Authorities necessary to perfect the security interest hereunder in
such Intellectual Property.

        Section 6.11    Commercial Tort Claims.    If such Grantor shall obtain
an interest in any Commercial Tort Claim with a potential value in excess of
$1,000,000, such Grantor shall within 30 days of obtaining such interest sign
and deliver documentation reasonably acceptable to the Administrative Agent
granting a security interest under the terms and provisions of this Agreement in
and to such Commercial Tort Claim.

26

--------------------------------------------------------------------------------



        Section 6.12    Vehicles.    

        (a)   No Vehicle with a fair market value in excess of $100,000 and as
to which the Administrative Agent has requested that the actions described in
Section 6.12(b) be taken shall be removed from the state which has issued the
certificate of title or ownership therefor for a period in excess of four
months.

        (b)   At any time upon the request of the Administrative Agent
subsequent to the date hereof, and with respect to any Vehicles with a fair
market value of at least $100,000 acquired by such Grantor subsequent to the
date hereof, within 30 days after the date of acquisition thereof, all
applications for certificates of title or ownership indicating the
Administrative Agent's first priority security interest in the Vehicle covered
by such certificate and any other necessary documentation shall be filed in each
office in each jurisdiction, which the Administrative Agent shall deem advisable
to perfect its security interests in such Vehicles.

        Section 6.13    Covenants in the Loan Documents.    Such Grantor will
perform and observe, and cause each of its Subsidiaries to perform and observe,
all of the terms, covenants and agreements set forth in the Loan Documents that
either Borrower has agreed to cause such Grantor to perform or observe.

        Section 6.14    Delivery of Originals of Collateral.    Any requirement
that the Grantors deliver originals of Collateral or originals of any other
certificate, consent or document hereunder to the Administrative Agent shall be
deemed satisfied by the Grantors' delivery of such originals of Collateral or
such originals of such other certificates, consents or documents to the
Administrative Agent prior to the date hereof pursuant to the Existing Guarantee
and Collateral Agreement and the Existing Credit Agreement.


ARTICLE 7

Remedial Provisions


        Section 7.1    Certain Matters Relating to Receivables.    

        (a)   If an Event of Default has occurred and is continuing, the
Administrative Agent shall have the right to make test verifications of the
Receivables in any manner and through any medium that it reasonably considers
advisable, and each Grantor shall furnish all such assistance and information as
the Administrative Agent may require in connection with such test verifications.

        (b)   The Administrative Agent hereby authorizes each Grantor to collect
such Grantor's Receivables, subject to Article 4, and upon written notice to
such Grantor, the Administrative Agent may curtail or terminate said authority
at any time after the occurrence and during the continuance of a Default under
Section 7.01(a) or (f) of the Credit Agreement or an Event of Default. If
required by the Administrative Agent at any time after the occurrence and during
the continuance of a Default under Section 7.01(a) or (f) of the Credit
Agreement or an Event of Default, any payments of Receivables, when collected by
any Grantor, (i) shall be forthwith (and, in any event, within two Business
Days) deposited by such Grantor in the exact form received, duly indorsed by
such Grantor to the Administrative Agent if required, in a Collateral Account
maintained under the sole dominion and control of the Administrative Agent,
subject to withdrawal by the Administrative Agent for the account of the Secured
Parties only as provided in Section 7.5 and (ii) until so turned over, shall be
held by such Grantor in trust for the Administrative Agent and the Secured
Parties, segregated from other funds of such Grantor. Each such deposit of
Proceeds of Receivables shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.

        (c)   At the Administrative Agent's request, each Grantor shall deliver
to the Administrative Agent all original and other documents evidencing, and
relating to, the agreements and transactions which

27

--------------------------------------------------------------------------------




gave rise to the Receivables, including, without limitation, all original
orders, invoices and shipping receipts.

        (d)   Following the occurrence and during the continuance of an Event of
Default, the Administrative Agent may enforce collection of any Accounts and may
adjust, settle or compromise the amount of payment thereof, in the same manner
and to otherwise exercise all rights with respect to such Accounts, including,
without limitation, those set forth set forth in Section 9-607 of the UCC.

        Section 7.2    Communications with Obligors; Grantors Remain Liable.    

        (a)   If an Event of Default has occurred and is continuing, the
Administrative Agent in its own name or in the name of others may at any time
communicate with obligors under the Receivables and parties to the Contracts to
verify with them to the Administrative Agent's satisfaction the existence,
amount and terms of any Receivables or Contracts.

        (b)   Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables and parties to the Contracts that the
Receivables and the Contracts have been assigned to the Administrative Agent for
the ratable benefit of the Secured Parties and that payments in respect thereof
shall be made directly to the Administrative Agent.

        (c)   Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Receivables and Contracts to observe and
perform all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. Neither the Administrative Agent nor any Secured Party shall have any
obligation or liability under any Receivable (or any agreement giving rise
thereto) or Contract by reason of or arising out of this Agreement or the
receipt by the Administrative Agent or any Secured Party of any payment relating
thereto, nor shall the Administrative Agent or any Secured Party be obligated in
any manner to perform any of the obligations of any Grantor under or pursuant to
any Receivable (or any agreement giving rise thereto) or Contract, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts that may have been assigned
to it or to which it may be entitled at any time or times.

        Section 7.3    Pledged Stock.    

        (a)   Unless a Default under Section 7.01(a) or (f) of the Credit
Agreement shall have occurred and be continuing, or an Event of Default shall
have occurred and be continuing, and the Administrative Agent shall have given
notice to the relevant Grantor of the Administrative Agent's intent to exercise
its corresponding rights pursuant to Section 7.3(c), each Grantor shall be
permitted to exercise all voting and corporate or other organizational rights
with respect to the Investment Property; provided, however, that no vote shall
be cast or corporate or other organizational right exercised or other action
taken that would impair the Collateral or that would be inconsistent with or
result in any violation of any provision of the Credit Agreement, this Agreement
or any other Loan Document. The Administrative Agent shall execute and deliver
(or cause to be executed and delivered) to each Grantor all such proxies and
other instruments as such Grantor may reasonably request for the purpose of
enabling such Grantor to exercise the voting and other rights that it is
entitled to exercise pursuant to this Section 7.3(a).

28

--------------------------------------------------------------------------------





        (b)   Unless a Default under Section 7.01(a) or (f) of the Credit
Agreement shall have occurred and be continuing, or an Event of Default shall
have occurred and be continuing, and the Administrative Agent shall have given
notice to the relevant Grantor of the Administrative Agent's intent to exercise
its corresponding rights pursuant to Section 7.3(c), each Grantor shall be
permitted to receive all cash dividends paid in respect of the Pledged Stock and
all payments made in respect of the Pledged Notes, each to the extent permitted
in the Credit Agreement.

        (c)   If an Event of Default shall occur and be continuing and the
Administrative Agent shall give notice of its intent to exercise such rights to
the relevant Grantor or Grantors, (i) the Administrative Agent shall have the
right to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Investment Property and make application thereof to the
Obligations in such order as the Administrative Agent may determine and (ii) any
or all of the Investment Property shall be registered in the name of the
Administrative Agent or its nominee, and the Administrative Agent or its nominee
may thereafter exercise (x) all voting, corporate and other rights pertaining to
such Investment Property at any meeting of shareholders of the relevant Issuer
or Issuers or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Investment Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Administrative Agent of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

        (d)   Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Administrative Agent in writing that
(x) states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Investment Property directly to the Administrative Agent. The Administrative
Agent agrees not to deliver any such instruction unless an Event of Default has
occurred and is continuing.

        Section 7.4    Proceeds to be Turned Over to Administrative Agent.    In
addition to the rights of the Administrative Agent and the Secured Parties
specified in Section 7.1 with respect to payments of Receivables, if an Event of
Default shall occur and be continuing, and if the Administrative Agent shall so
request, all Proceeds received by any Grantor consisting of cash, checks and
other near-cash items shall be held by such Grantor in trust for the
Administrative Agent and the Secured Parties, segregated from other funds of
such Grantor, and shall, forthwith upon receipt by such Grantor, be turned over
to the Administrative Agent in the exact form received by such Grantor (duly
indorsed by such Grantor to the Administrative Agent, if required). All Proceeds
received by the Administrative Agent hereunder shall be held by the
Administrative Agent in a Collateral Account maintained under its sole dominion
and control. All Proceeds while held by the Administrative Agent in a Collateral
Account (or by such Grantor in trust for the Administrative Agent and the
Secured Parties) shall continue to be held as collateral security for all the
Obligations and shall not constitute payment thereof until applied as provided
in Section 7.5.

        Section 7.5    Application of Proceeds.    If an Event of Default shall
have occurred and be continuing, the Administrative Agent may apply all or any
part of Proceeds constituting Collateral,

29

--------------------------------------------------------------------------------




whether or not held in any Collateral Account, and any proceeds of the guarantee
set forth in Article 2, in payment of the Obligations in the order set forth in
Section 7.02 of the Credit Agreement.

        Section 7.6    Code and Other Remedies.    

        (a)   If an Event of Default shall occur and be continuing, the
Administrative Agent, on behalf of the Secured Parties, may exercise, in
addition to all other rights and remedies granted to it or the Secured Parties
in this Agreement and in any other instrument or agreement securing, evidencing
or relating to the Obligations, all rights and remedies of a secured party under
the New York UCC or any other applicable law. Without limiting the generality of
the foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker's board or office of the Administrative Agent or any
Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Administrative Agent
or any Secured Party shall have the right upon any such public sale or sales
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in any Grantor, which right or equity is hereby waived and
released. Each Grantor further agrees, at the Administrative Agent's request, to
assemble the Collateral and make it available to the Administrative Agent at
places that the Administrative Agent shall reasonably select, whether at such
Grantor's premises or elsewhere. The Administrative Agent shall apply the net
proceeds of any action taken by it pursuant to this Section 7.6, after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent and the
Secured Parties hereunder, including, without limitation, reasonable attorneys'
fees and disbursements, to the payment in whole or in part of the Obligations,
in such order as the Administrative Agent may elect, and only after such
application and after the payment by the Administrative Agent of any other
amount required by any provision of law, including, without limitation,
Section 9-615(a)(3) of the New York UCC, need the Administrative Agent account
for the surplus, if any, to any Grantor. To the extent permitted by applicable
law, each Grantor waives all claims, damages and demands it may acquire against
the Administrative Agent or any Secured Party arising out of the exercise by
them of any rights hereunder. If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition.

        (b)   If the Administrative Agent proceeds to exercise its right to sell
any or all of the Investment Property, each of the Grantors shall, upon the
written request of the Administrative Agent therefor, furnish to the
Administrative Agent all such information as the Administrative Agent may
reasonably request in order to determine the number of limited liability company
membership interests, partnership interests, shares and other instruments
included in such Investment Property that may be sold by the Administrative
Agent in transactions exempt under the Securities Act or any similar laws in
effect from time to time in any other relevant jurisdiction.

        (c)   Each Grantor recognizes that, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, the Administrative Agent may be compelled to resort to one or more
private sales of any or all of the Pledged Stock to a restricted group of
purchasers which will be obliged to agree, among other things, to acquire such
securities for their own account for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale

30

--------------------------------------------------------------------------------




were a public sale and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner. The Administrative Agent shall be under no obligation to delay a sale of
any of the Pledged Stock for the period of time necessary to permit the Issuer
thereof to register such securities for public sale under the Securities Act or
under applicable state securities laws even if such Issuer would agree to do so.

        Section 7.7    Acknowledgments Relating to Investment Property and
Account Collateral.    

        (a)   Each Grantor recognizes and hereby acknowledges that, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws (or other similar laws of other relevant jurisdictions), the
Administrative Agent may be compelled with respect to any sale of all or any
part of the Investment Property comprised of limited liability company
membership interests, partnership interests, shares or other equity interests or
other securities that are not registered under the Securities Act to limit the
purchasers thereof to those Persons who will agree, among other things, to
acquire the Investment Property for their own account, for investment and not
with a view to the distribution or resale thereof. Each Grantor hereby further
acknowledges that any such private sale may be at a price and on terms less
favorable to the Administrative Agent and the other Secured Parties than those
obtainable through a public sale without such restrictions (including, without
limitation, a public offering made pursuant to a registration statement under
the Securities Act) and, notwithstanding such circumstances, such Grantor hereby
agrees that any private sale conducted in accordance with the New York UCC shall
be deemed to have been made in a commercially reasonable manner and that the
Administrative Agent shall have no obligation to engage in public sales and no
obligation to delay the sale of any Investment property for the period of time
necessary to permit the issuer thereof to register it for a form of public sale
requiring registration under the Securities Act or any applicable state
securities laws (or other similar law of other relevant jurisdictions), even if
such Grantor would agree to do so. Each Grantor hereby waives any claims against
the Administrative Agent arising by reason of the fact that the price at which
any Investment property may have been sold at such a private sale was less than
the price that might have been obtained at a public sale, even if the
Administrative Agent accepts the first offer received and does not offer such
Investment Property to more than one offeree.

        (b)   The Administrative Agent may sell or liquidate (and each of the
Borrowers and the other Grantors hereby irrevocably instructs the Administrative
Agent, without any further action by or notice to or from any such Grantor, to
so sell or liquidate) all or any portion of the Collateral Investments held in
or in respect of any of the Cash Collateral Accounts at any time following the
occurrence and during the continuance of an Event of Default to the extent
required to satisfy all or any part of the Borrower Obligations, and the
Administrative Agent shall not have any liability to any of the Grantors, any of
the other Secured Parties or any other Person for, or as a result of, any losses
suffered from any such sale or liquidation.

        Section 7.8    Deficiency.    Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay its Obligations and the fees and disbursements of any
attorneys employed by the Administrative Agent or any Secured Party to collect
such deficiency.

31

--------------------------------------------------------------------------------




ARTICLE 8

The Administrative Agent


        Section 8.1    Administrative Agent's Appointment as Attorney-in-Fact,
etc.    

        (a)   Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments that may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent the power and
right, on behalf of such Grantor and without notice to or assent by such
Grantor, to do any or all of the following:

          (i)  in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or Contract
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any and
all such moneys due under any Receivable or Contract or with respect to any
other Collateral whenever payable;

         (ii)  in the case of any Intellectual Property, execute and deliver,
and have recorded, any and all agreements, instruments, documents and papers as
the Administrative Agent may request to evidence the Administrative Agent's and
the Secured Parties' security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;

        (iii)  pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repairs or any insurance called
for by the terms of this Agreement and pay all or any part of the premiums
therefor and the costs thereof;

        (iv)  execute, in connection with any sale provided for in Section 7.6
or 7.7, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

         (v)  (1) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the Administrative Agent shall
direct; (2) ask or demand for, collect, and receive payment of and receipt for,
any and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral; (3) sign and indorse any invoices,
freight or express bills, bills of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications, notices and other documents in
connection with any of the Collateral; (4) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (5) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral;
(6) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; (7) assign any Copyright, Patent or Trademark (along
with the goodwill of the business to which any such Copyright, Patent or
Trademark pertains) throughout the world for such term or terms, on such
conditions and in such manner as the Administrative Agent shall in its sole
discretion determine; and (8) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Administrative Agent were the absolute owner
thereof for all purposes and do, at the Administrative Agent's option and such
Grantor's expense, at any time, or from time to time, all acts and things that
the Administrative Agent deems necessary to protect, preserve or realize upon

32

--------------------------------------------------------------------------------






the Collateral and the Administrative Agent's and the Secured Parties' security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do.

        Anything in this Section 8.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 8.1(a) unless a Default under
Sections 7.01(a) or 7.01(f) of the Credit Agreement shall have occurred and be
continuing or an Event of Default shall have occurred and be continuing.

        (b)   If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.

        (c)   The expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section 8.1, together with interest
thereon at a rate per annum equal to the highest rate per annum at which
interest would then be payable on any category of past due U.S. Loan Advances
that are Base Rate Advances under the Credit Agreement, from the date of payment
by the Administrative Agent to the date reimbursed by the relevant Grantor,
shall be payable by such Grantor to the Administrative Agent on demand.

        (d)   Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

        Section 8.2    Duty of Administrative Agent.    The Administrative
Agent's sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under Section 9-207 of the New
York UCC or otherwise, shall be to deal with it in the same manner as the
Administrative Agent deals with similar property for its own account. Neither
the Administrative Agent, any Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Administrative Agent and the Secured Parties hereunder are
solely to protect the Administrative Agent's and the Secured Parties' interests
in the Collateral and shall not impose any duty upon the Administrative Agent or
any Secured Party to exercise any such powers. The Administrative Agent and the
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct.

        Section 8.3    Execution of Financing Statements.    Pursuant to any
applicable law, each Grantor authorizes the Administrative Agent to file or
record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Grantor
in such form and in such offices as the Administrative Agent determines
appropriate to perfect the security interests of the Administrative Agent under
this Agreement. Each Grantor authorizes the Administrative Agent to use general
language with respect to the description of collateral in any such financing
statement or continuation statement or amendments thereto, including describing
the collateral as "all assets and all personal property" of such Grantor. Each
Grantor hereby ratifies and authorizes the filing by the Administrative Agent of
any financing statement with respect to the Collateral made prior to the date
hereof.

33

--------------------------------------------------------------------------------





        Section 8.4    Authority of Administrative Agent.    Each Grantor
acknowledges that the rights and responsibilities of the Administrative Agent
under this Agreement with respect to any action taken by the Administrative
Agent or the exercise or non-exercise by the Administrative Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the Secured Parties, be governed by the Credit Agreement and by such
other agreements with respect thereto as may exist from time to time among them,
but, as between the Administrative Agent and the Grantors, the Administrative
Agent shall be conclusively presumed to be acting as agent for the Secured
Parties with full and valid authority so to act or refrain from acting, and no
Grantor shall be under any obligation, or entitlement, to make any inquiry
respecting such authority.


ARTICLE 9

Miscellaneous


        Section 9.1    Amendments in Writing.    None of the terms or provisions
of this Agreement may be waived, amended, supplemented or otherwise modified
except in accordance with Section 9.01 of the Credit Agreement.

        Section 9.2    Notices.    All notices, requests and demands to or upon
the Administrative Agent or any Grantor hereunder shall be effected in the
manner provided for in Section 9.02 of the Credit Agreement; provided that any
such notice, request or demand to or upon any Guarantor shall be addressed to
such Guarantor at its notice address set forth on Schedule 1.

        Section 9.3    No Waiver by Course of Conduct; Cumulative
Remedies.    Neither the Administrative Agent nor any Secured Party shall by any
act (except by a written instrument pursuant to Section 9.1), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default. No failure to exercise,
nor any delay in exercising, on the part of the Administrative Agent or any
Secured Party any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Administrative Agent or
any Secured Party of any right or remedy hereunder on any one occasion shall not
be construed as a bar to any right or remedy that the Administrative Agent or
such Secured Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

        Section 9.4    Enforcement Expenses; Indemnification.    

        (a)   Each Guarantor agrees to pay or reimburse each Secured Party and
the Administrative Agent for all its costs and expenses incurred in collecting
against such Guarantor under the guarantee contained in Article 2 or otherwise
enforcing or preserving any rights under this Agreement and the other Loan
Documents to which such Guarantor is a party, including, without limitation, the
reasonable fees and disbursements of counsel (including the allocated fees and
expenses of in-house counsel) to each Secured Party and of counsel to the
Administrative Agent.

        (b)   Each Guarantor agrees to pay, and to save the Administrative Agent
and the Secured Parties harmless from, any and all liabilities with respect to,
or resulting from any delay in paying, any and all stamp, excise, sales or other
taxes that may be payable or determined to be payable with respect to any of the
Collateral or in connection with any of the transactions contemplated by this
Agreement.

        (c)   Each Guarantor agrees to pay, and to save the Administrative Agent
and the Secured Parties harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,

34

--------------------------------------------------------------------------------




delivery, enforcement, performance and administration of this Agreement to the
extent any Borrower would be required to do so pursuant to Section 9.04 of the
Credit Agreement.

        (d)   The agreements in this Section 9.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

        Section 9.5    Successors and Assigns.    This Agreement shall be
binding upon the successors and assigns of each Grantor and shall inure to the
benefit of the Administrative Agent and the Secured Parties and their successors
and assigns; provided that, except in a transaction permitted pursuant to the
Credit Agreement, no Grantor may assign, transfer or delegate any of its rights
or obligations under this Agreement without the prior written consent of the
Administrative Agent.

        Section 9.6    Set-Off.    Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 7.01 of the Credit Agreement to
authorize the Administrative Agent to declare the Notes due and payable pursuant
to the provisions of said Section 7.01, each Grantor hereby irrevocably
authorizes the Administrative Agent and each Lender Party at any time and from
time to time, to the fullest extent permitted by law, to set-off and appropriate
and apply any and all deposits (general or special, time or demand, provisional
or final), in any currency, and any other indebtedness at any time held or owing
by the Administrative Agent or such Lender Party to or for the credit or the
account of such Grantor, or any part thereof in such amounts as the
Administrative Agent or such Lender Party may elect, against and on account of
the obligations and liabilities of such Grantor to the Administrative Agent or
such Lender Party hereunder, under the Credit Agreement or any other Loan
Document or otherwise, as the Administrative Agent or such Lender Party may
elect, whether or not the Administrative Agent or any Lender Party has made any
demand for payment and although such obligations, liabilities and claims may be
contingent or unmatured. The Administrative Agent and each Lender Party shall
notify such Grantor promptly of any such set-off and the application made by the
Administrative Agent or such Lender Party of the proceeds thereof, provided that
the failure to give such notice shall not affect the validity of such set-off
and application. The rights of the Administrative Agent and each Lender Party
under this Section 9.6 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which the Administrative Agent or
such Lender Party may have.

        Section 9.7    Counterparts.    This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

        Section 9.8    Severability.    Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

        Section 9.9    Section Headings.    The Section headings used in this
Agreement are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.

        Section 9.10    Integration.    This Agreement and the other Loan
Documents represent the agreement of the Grantors, the Administrative Agent and
the Secured Parties with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Secured Party relative to the subject matter hereof
and thereof not expressly set forth or referred to herein or in the other Loan
Documents.

        Section 9.11    GOVERNING LAW.    THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, UNITED STATES.

35

--------------------------------------------------------------------------------



        Section 9.12    Submission to Jurisdiction; Waivers.    Each Grantor
hereby irrevocably and unconditionally:

        (a)   submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;

        (b)   consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

        (c)   agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

        (d)   agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

        (e)   waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

        Section 9.13    Acknowledgements.    Each Grantor hereby acknowledges
that:

        (a)   it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

        (b)   neither the Administrative Agent nor any Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

        (c)   no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

        Section 9.14    Additional Grantors.    Each Subsidiary of the U.S.
Borrower that is required to become a party to this Agreement pursuant to
Section 5.01(j) of the Credit Agreement shall become a Grantor for all purposes
of this Agreement upon execution and delivery by such Subsidiary of an
Assumption Agreement in the form of Annex 1 hereto.

        Section 9.15    Releases.    

        (a)   At such time as the Advances, the reimbursement obligations in
respect of Letters of Credit and the other Obligations (other than Unmatured
Surviving Obligations) shall have been paid in full and no Letters of Credit
shall be outstanding, the Collateral shall be released from the Liens created
hereby, and this Agreement and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent and each Grantor
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party, and all rights to the Collateral shall revert to the
Grantors. At the request and sole expense of any Grantor following any such
termination, the Administrative Agent shall deliver to, or as directed by, such
Grantor any Collateral held by the

36

--------------------------------------------------------------------------------




Administrative Agent hereunder, and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.

        (b)   If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Credit Agreement,
then the Administrative Agent, at the request and sole expense of such Grantor,
shall execute and deliver to such Grantor all releases or other documents
reasonably necessary or desirable for the release of the Liens created hereby on
such Collateral. If the Capital Stock of any Guarantor shall be sold,
transferred or otherwise disposed of in a transaction permitted by the Credit
Agreement, such Guarantor shall be released from its obligations hereunder;
provided that (i) at the time of and after giving pro forma effect to such
request and release, no Default shall have occurred and be continuing, (ii) the
U.S. Borrower shall have delivered to the Administrative Agent, at least three
Business Days prior to the date of the proposed release, a written request for
release identifying the relevant Guarantor, together with a certification by the
U.S. Borrower stating that such transaction is in compliance with the Credit
Agreement and the other Loan Documents and (iii) the Net Cash Proceeds of any
such sale, transfer or other disposition shall be applied to prepay the
Advances, and reduce the Commitments, outstanding at such time in accordance
with, and to the extent required under, Section 2.02(b) of the Credit Agreement.

        Section 9.16    WAIVER OF JURY TRIAL.    EACH GRANTOR HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.

37

--------------------------------------------------------------------------------



        [SIGNATURE PAGES FOLLOW]

38

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee
and Collateral Agreement to be duly executed and delivered as of the date first
above written.



  ACCURIDE CORPORATION,
as a Grantor



 

By:

 

/s/ James H. Woodward, Jr.


--------------------------------------------------------------------------------



      Name:   James H. Woodward, Jr.



      Title:   Senior Vice President and Chief Financial Officer



 

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as the Administrative Agent



 

By:

 

/s/ Omayra Laucella


--------------------------------------------------------------------------------



      Name:   Omayra Laucella



      Title:   Vice President



 

By:

 

/s/ Marguerite Sutton


--------------------------------------------------------------------------------



      Name:   Marguerite Sutton



      Title:   Director

--------------------------------------------------------------------------------





  ACCURIDE CUYAHOGA FALLS, INC.
ACCURIDE DISTRIBUTING, LLC
AOT INC.
ERIE LAND HOLDING, INC.
BOSTROM HOLDINGS, INC.
BOSTROM SEATING, INC.
BOSTROM SPECIALTY SEATING, INC.
BRILLION IRON WORKS, INC.
FABCO AUTOMOTIVE CORPORATION
GUNITE CORPORATION
IMPERIAL GROUP HOLDING CORP.—1
IMPERIAL GROUP HOLDING CORP.—2
JAII MANAGEMENT COMPANY
TRANSPORTATION TECHNOLOGIES INDUSTRIES, INC.
TRUCK COMPONENTS INC.,
each as a Grantor



 

By:

 

/s/ James H. Woodward, Jr.


--------------------------------------------------------------------------------



      Name:   James H. Woodward, Jr.



      Title:   Authorized Signatory



 

ACCURIDE EMI, LLC, as a Grantor



 

By:

 

/s/ William M. Lasky


--------------------------------------------------------------------------------



      Name:   William M. Lasky



      Title:   Manager



 

By:

 

/s/ James H. Woodward, Jr.


--------------------------------------------------------------------------------



      Name:   James H. Woodward, Jr.



      Title:   Manager

--------------------------------------------------------------------------------





 

ACCURIDE ERIE L.P.,
as a Grantor



 

By:

 

AKW GENERAL PARTNER L.L.C.,
as General Partner



     

By:

 

ACCURIDE CORPORATION,
as Sole Member



     

By:

 

/s/ James H. Woodward, Jr.


--------------------------------------------------------------------------------



          Name:   James H. Woodward, Jr.



          Title:   Senior Vice President and Chief Financial Officer



 

ACCURIDE HENDERSON LIMITED LIABILITY COMPANY
AKW GENERAL PARTNER L.L.C.,
each as a Grantor



 

By:

 

ACCURIDE CORPORATION,
as Sole Member



     

By:

 

/s/ James H. Woodward, Jr.


--------------------------------------------------------------------------------



          Name:   James H. Woodward, Jr.



          Title:   Senior Vice President and Chief Financial Officer



 

IMPERIAL GROUP, L.P.,
as a Grantor



 

By:

 

IMPERIAL GROUP HOLDING
CORP.—1, its General Partner



     

By:

 

/s/ James H. Woodward, Jr.


--------------------------------------------------------------------------------



          Name:   James H. Woodward, Jr.



          Title:   Vice President

--------------------------------------------------------------------------------






SCHEDULE 1

NOTICE ADDRESSES OF GUARANTORS


--------------------------------------------------------------------------------




SCHEDULE 2


DESCRIPTION OF INVESTMENT PROPERTY


Pledged Stock:

Issuer   Class of Stock   Stock Certificate No.   No. of Shares                 
                                                                                
                                          

Pledged Notes:

Issuer   Payee   Principal Amount                                       
                                      

--------------------------------------------------------------------------------






SCHEDULE 3


FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

Uniform Commercial Code Filings

[List each office where a financing statement is to be filed](1)

--------------------------------------------------------------------------------

(1)Note that perfection of security interests in patents and trademarks requires
filings under the UCC in the jurisdictions where filings would be made for
general intangibles, as well as filings in the U.S Copyright Office and the U.S.
Patent & Trademark Office.

Patent and Trademark Filings

[List all filings]

Actions with respect to Pledged Stock(2)

--------------------------------------------------------------------------------

(2)If the interest of a Grantor in Pledged Stock appears on the books of a
financial intermediary, a control agreement as described in Section 8-106 of the
New York UCC will be required.

Other Actions

[Describe other actions to be taken]

--------------------------------------------------------------------------------




SCHEDULE 4


LOCATION OF JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE OFFICE

  Grantor   Jurisdiction of
Organization   Location of Chief
Executive Office                                                       
                                              

--------------------------------------------------------------------------------




SCHEDULE 5


JURISDICTIONS OF FOREIGN QUALIFICATION

Grantor   Jurisdiction of Foreign Qualification                     
                             

--------------------------------------------------------------------------------






SCHEDULE 6


COPYRIGHTS AND COPYRIGHT LICENSES

PATENTS AND PATENT LICENSES

TRADEMARKS AND TRADEMARK LICENSES

--------------------------------------------------------------------------------




SCHEDULE 7


CONTRACTS

        Merger Agreement

--------------------------------------------------------------------------------




SCHEDULE 8


PLEDGED ACCOUNTS AND CASH CONCENTRATION ACCOUNTS

Cash Concentration Accounts

Name and Address of Institution   Account No.                                
                                        

Pledged Accounts

Name and Address of Institution   Account No.                                
                                        

--------------------------------------------------------------------------------






EXHIBIT A


FORM OF PLEDGED ACCOUNT LETTER


                ,        

[Name and address
of Pledged Account Bank]

Attention: [Name/Title]

[Name of the Grantor]

Ladies and Gentlemen:

        Reference is made to [the lockboxes listed on Schedule I hereto into
which certain monies, instruments and other properties are deposited from time
to time and] the deposit accounts listed on Schedule I hereto (such [lockboxes
and] deposit accounts being, collectively, the "Pledged Accounts") maintained
with you by                (the "Grantor"). Pursuant to the Second Amended and
Restated Guarantee and Collateral Agreement dated as of February 26, 2010 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the "Guarantee and Collateral Agreement"), the Grantor has granted to
Deutsche Bank Trust Company Americas ("DBTCA"), as administrative agent
(together with any successor administrative agent appointed pursuant to
Article VIII of the Credit Agreement, the "Administrative Agent") for the
Secured Parties referred to in the Fifth Amended and Restated Credit Agreement
dated as of February 26, 2010, with, among certain other parties, the Grantor, a
security interest in certain property of the Grantor, including, among other
things, the following (the "Account Collateral"): each Pledged Account, all
funds held therein and all certificates and instruments, if any, from time to
time representing or evidencing such Pledged Account, all interest, dividends,
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the then existing Account Collateral and all proceeds of any and all of the
foregoing Account Collateral. It is a condition to the continued maintenance of
the Pledged Accounts with you that you agree to this letter agreement.

        By executing this letter agreement, you acknowledge notice of, and
consent to the grant of the security interest in, and the pledge and assignment
of, the Account Collateral to the Administrative Agent for the benefit of the
Secured Parties and you confirm to the Administrative Agent that the description
of the Pledged Accounts set forth on Schedule I hereto is correct and that you
have not received any notice of any other security interest in, pledge or
assignment of, or other claim (other than that of the Grantor) on, any of the
Pledged Accounts. Further, you hereby agree with the Administrative Agent that:

        (a)   Notwithstanding anything to the contrary in any other agreement
relating to any Pledged Account, each Pledged Account (i) is and will be subject
to the security interest, pledge and assignment created under the Guarantee and
Collateral Agreement, (ii) will be maintained solely for the benefit of the
Secured Parties in accordance with the provisions of the Loan Documents (as
defined in the Credit Agreement), (iii) will have the title set forth opposite
the account number therefor on Schedule I hereto and (iv) will be transferred as
indicated in clause (f) below or as otherwise instructed only by an officer of
the Administrative Agent. Only the Administrative Agent is authorized to
withdraw amounts from, to draw upon, or, except as otherwise set forth herein,
to otherwise exercise any powers with respect to the Pledged Accounts and the
funds deposited therein. The Administrative Agent authorizes and directs that
the sole signatories authorized to act on behalf of the Administrative Agent
with respect to the Pledged Accounts are and shall be such officers of the
Administrative Agent as the Administrative Agent may from time to time designate
in a writing acceptable to you. You may rely without liability on any such
written designation, absent manifest error, unless and until you receive a
written designation to the contrary. Any such written designation shall include
the specimen signature of each authorized officer of the Administrative Agent.

--------------------------------------------------------------------------------



        (b)   You will collect mail from each Pledged Account on each of your
business days at times that you currently collect mail.

        (c)   You will follow your usual operating procedures for the handling
of any remittance that contains restrictive endorsements, irregularities (such
as a variance between the written and numerical amounts), undated or postdated
items, missing signatures, incorrect payees, etc. received in any Pledged
Account.

        (d)   You will endorse and process all eligible checks and other
remittance items not covered by paragraph (c) and deposit such checks and
remittance items in the Pledged Accounts.

        (e)   You will maintain a record of all checks and other remittance
items received in each Pledged Account and, in addition to providing the Grantor
with photostats, vouchers, enclosures, etc. of such checks and remittance items
on a daily basis, furnish to the Administrative Agent a monthly statement of
each Pledged Account, to be mailed or telecopied to the Administrative Agent
at:                                    ,                                     ,
                                    Telecopier
No.                                    ,
Attention:                                    .

        (f)    You will transfer, in same day funds, on each of your business
days, all amounts collected from each Pledged Account on such day to the
following account (the "Cash Concentration Account"):

[Name of the Borrower]
Account No.           
                                   
                        ,
            ,          
Attention:                

Each such transfer of funds shall neither comprise only part of a remittance nor
reflect the rounding off of any funds so transferred.

        (g)   All transfers referred to in paragraph (f) above shall be made by
you irrespective of, and without deduction for, any counterclaim, defense,
recoupment or set-off and shall be final, and you will not seek to recover from
the Administrative Agent for any reason any such payment once made, except as
set forth herein.

        (h)   All service charges and fees with respect to any Pledged Account
shall be payable by the Grantor, and deposited checks returned for any reason
shall not be charged to the applicable Pledged Account [, but may be charged to
another account maintained by the Grantor with you].

        (i)    The Administrative Agent shall be entitled to exercise any and
all rights of the Grantor in respect of the Pledged Accounts and the other
Account Collateral in accordance with the terms of the Guarantee and Collateral
Agreement, and you shall comply in all respects with such exercise.

        You hereby represent and warrant that the person executing this letter
agreement on your behalf is duly authorized to do so.

        No amendment or waiver of any provision of this letter agreement, nor
consent to any departures by you or the Grantor herefrom, shall be effective
unless the same shall be in writing as signed by you, the Grantor and the
Administrative Agent.

        This letter agreement shall be binding upon you and your successors and
assigns and shall inure to the benefit of the Secured Parties and their
successors, transferees and assigns. You may terminate this letter agreement
upon thirty (30) days' prior written notice to the Grantor and the
Administrative Agent. Upon such termination you shall close the Pledged Accounts
and transfer all funds in the Pledged Accounts to the Cash Concentration Account
or another account as instructed by the Administrative Agent at such time. After
any such termination, you shall nonetheless remain obligated

2

--------------------------------------------------------------------------------




promptly to transfer to the Cash Concentration Account or to such other account
as instructed by the Administrative Agent at such time all funds and other
property received in respect of the Pledged Accounts.

        This letter agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this letter agreement by telecopier shall be effective as
delivery of an original executed counterpart of this letter agreement.

        You shall not be deemed to have any knowledge (imputed or otherwise) of:
(i) any of the terms or conditions of the Guarantee and Collateral Agreement or
any document referred to therein or relating to any financing arrangement
between the Grantor and the Administrative Agent, or any breach thereof, or
(ii) any occurrence or existence of a default. You have no obligation to inform
any person of such breach or to take any action in connection with any of the
foregoing, except such actions regarding the Pledged Accounts as are specified
in this letter agreement. You are not responsible for the enforceability or
validity of the security interest in the Pledged Accounts.

        The Grantor and the Administrative Agent jointly and severally authorize
you to debit the Pledged Accounts, from time to time, for: (i) items, including,
without limitation, any automated clearinghouse transactions which are returned
for any reason and any adjustments; and (ii) any amount then due from the
Grantor or the Administrative Agent to you under this letter agreement or
related to the Pledged Accounts and the services provided hereunder, provided
you advise the Grantor and the Administrative Agent of the amount there in
accordance with your then current practice.

        You will be liable only for direct damages if you fail to exercise
ordinary care. You shall be deemed to have exercised ordinary care if your
action or failure to act is in conformity with general banking usages or is
otherwise a commercially reasonable practice of the banking industry. You shall
not be liable for any special, indirect or consequential damages, even if it has
been advised of the possibility of such damages.

        [The Grantor and the Administrative Agent acknowledge and agree that the
provisions of your standard Commercial Account Agreement shall apply to the
extent not inconsistent herewith. A copy of the Commercial Account Agreement is
attached hereto as Exhibit A.] [The provisions of the Lockbox Service Terms
shall apply to any lockbox services provided by you. A copy of the Lockbox Terms
is attached hereto as Exhibit B].

        The Grantor and the Administrative Agent, as the case may be, are
responsible for, and you may rely upon, the contents of the any notice or
instruction that you believe in good faith to be from the Grantor or
Administrative Agent, as the case may be, without any independent investigation.
You shall have no duty to inquire into the authority of the person in giving
such notice or instruction. In the event that you receive conflicting notices or
instructions, you agree that you shall comply with the instructions of the
Administrative Agent.

        This letter agreement shall be construed in accordance with the laws of
the state of [insert jurisdiction in which Pledged Account is located]. You, the
Administrative Agent and the Grantor hereby waive their respective rights to a
trial by jury.

        Please indicate your acknowledgment of and agreement to the provisions
of this letter agreement by signing in the appropriate space provided below and
returning this letter agreement to                 ,                ,
            ,                        , Telecopier No.: (212)
       -                , Attention:                . If you elect

3

--------------------------------------------------------------------------------



to deliver this letter agreement by telecopier, please arrange for the executed
original to follow by next-day courier.

            Very truly yours,
 
 
 
 
 
 
[NAME OF GRANTOR]
 
 
 
 
 
 
By:
 
  


--------------------------------------------------------------------------------

                Name:                     Title:    
 
 
 
 
 
 
DEUTSCHE BANK TRUST COMPANY
    AMERICAS., as Administrative Agent
 
 
 
 
 
 
By:
 
  


--------------------------------------------------------------------------------

                Name:                     Title:    
 
 
 
 
 
 
By:
 
 


--------------------------------------------------------------------------------

                Name:                     Title:    
Acknowledged and agreed to as of
the date first above written:
 
 
 
 
 
 
[NAME OF PLEDGED ACCOUNT BANK]
 
 
 
 
 
 
By:
 
 


--------------------------------------------------------------------------------


 
 
 
 
 
      Name:                     Title:                

4

--------------------------------------------------------------------------------






SCHEDULE I
TO
THE PLEDGED ACCOUNT LETTER


[Lockbox/]Account Number   [Lockbox/]Account Name                           

--------------------------------------------------------------------------------






EXHIBIT B



FORM OF CASH CONCENTRATION ACCOUNT LETTER


                                    ,             

[Name and address
of Collateral Bank]

Attention: [Name/Title]

[Name of the Borrower]

Ladies and Gentlemen:

        Reference is made to (i) deposit account
no.                                (the "Cash Concentration Account") and
(ii) deposit account no.                                (the "Operating
Account"), in each case into which certain monies, instruments and other
properties are deposited from time to time (collectively, the "Pledged
Accounts") maintained with you by                                (the
"Grantor"). Pursuant to the Second Amended and Restated Guarantee and Collateral
Agreement dated as of February 26, 2010 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the "Guarantee and
Collateral Agreement"), the Grantor has granted to Deutsche Bank Trust Company
Americas ("DBTCA"), as Administrative Agent (together with any successor
Administrative Agent appointed pursuant to Article VIII of the Credit Agreement,
the "Administrative Agent") for the Secured Parties referred to in the Fifth
Amended and Restated Credit Agreement dated as of February 26, 2010 (as amended,
supplemented or otherwise modified from time to time, the "Credit Agreement"),
with, among other parties, the Grantor, a security interest in, and upon
issuance of written instructions of the Administrative Agent pursuant to
paragraph (g) below, sole dominion and control of, certain property of the
Grantor, including, among other things, the following (the "Account
Collateral"): each Pledged Account, all funds held therein and all certificates
and instruments, if any, from time to time representing or evidencing such
Pledged Account, all interest, dividends, distributions, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of the then existing Account
Collateral and all proceeds of any and all of the foregoing Account Collateral.
It is a condition to the continued maintenance of the Pledged Accounts with you
that you agree to this letter agreement.

        By executing this letter agreement, you acknowledge notice of, and
consent to the grant of the security interest in, and the pledge and assignment
of, the Account Collateral to the Administrative Agent for the benefit of the
Secured Parties and you confirm to the Administrative Agent that the description
of the Pledged Accounts set forth on Schedule I hereto is correct and that you
have not received any notice of any other security interest in, pledge or
assignment of, or other claim (other than that of the Grantor) on, the Pledged
Accounts. Further, you hereby agree with the Administrative Agent that:

        (a)   Notwithstanding anything to the contrary in any other agreement
relating to any Pledged Account, each Pledged Account (i) is and will be subject
to the security interest, pledge and assignment created under the Guarantee and
Collateral Agreement, (ii) will be maintained solely for the benefit of the
Secured Parties in accordance with the provisions of the Loan Documents (as
defined in the Credit Agreement), will have the title set forth opposite the
account number therefor on Schedule I hereto and, upon the issuance of written
instructions of the Administrative Agent pursuant to paragraph (g) below, will
be subject to written instructions only from an officer of the Administrative
Agent. Upon the issuance of written instructions by the Administrative Agent
pursuant to paragraph (g) below, only the Administrative Agent will be
authorized to withdraw amounts from, to draw upon, or, except as otherwise set
forth herein, to otherwise exercise any powers with respect to the Pledged
Accounts (other than the Operating Account, as to which authorized signatories
of the Borrower shall have such powers, subject to the terms and conditions of
this letter agreement) and the funds deposited therein. You agree to follow any
written

--------------------------------------------------------------------------------



instructions of the Administrative Agent without any further consent from the
Grantor. The Administrative Agent authorizes and directs that the sole
signatories authorized to act on behalf of the Administrative Agent with respect
to the Pledged Accounts are and shall be such officers of the Administrative
Agent as the Administrative Agent may from time to time designate in a writing
acceptable to you. You may rely without liability on any such written
designation, absent manifest error, unless and until you receive a written
designation to the contrary. Any such written designation shall include the
specimen signature of each authorized officer of the Administrative Agent.

        (b)   You will collect mail from each Pledged Account on each of your
business days at times that you currently collect mail.

        (c)   You will follow your usual operating procedures for the handling
of any remittance that contains restrictive endorsements, irregularities (such
as a variance between the written and numerical amounts), undated or postdated
items, missing signatures, incorrect payees, etc. received in any Pledged
Account.

        (d)   You will endorse and process all eligible checks and other
remittance items not covered by paragraph (c) and deposit such checks and
remittance items in the Cash Concentration Accounts.

        (e)   You will maintain a record of all checks and other remittance
items received in each Pledged Account and, in addition to providing the Grantor
with Photostats, vouchers, enclosures, etc. of such checks and remittance items
on a daily basis, furnish to the Administrative Agent a monthly statement of
each Pledged Account, to be mailed or telecopied to the Administrative Agent
at:                                    ,                         ,
                                    , Telecopier No.                        ,
Attention:                                    .

        (f)    Unless the Administrative Agent shall have made the request
referred to in paragraph (g) below:

          (i)  you will transfer amounts on deposit in the Cash Concentration
Account to the Operating Account to the extent necessary to pay all checks drawn
on, and all amounts otherwise withdrawn from, the Operating Account; and

         (ii)  you will from time to time (x) invest amounts on deposit in the
Cash Concentration Account in such Cash Equivalents (as defined in the Credit
Agreement, a copy of which definition has been furnished to you) in the name of
the Grantor as the Grantor may select, and (y) invest interest paid on the Cash
Equivalents referred to in clause (x) above, and reinvest other proceeds of any
such Cash Equivalents that may mature or be sold, in each case in such Cash
Equivalents in the name of the Grantor as the Grantor may select. Interest and
proceeds that are not invested or reinvested in Cash Equivalents as provided
above shall be deposited and held in the Cash Concentration Account. In
addition, the Administrative Agent has the right at any time to direct you to
exchange such Cash Equivalents for similar Cash Equivalents of smaller or larger
denominations, or for other Cash Equivalents, and you agree to comply with any
such direction.

        (g)   Upon the written request of the Administrative Agent to you, you
will transfer, by Fedwire or immediately available funds, on the same day on
each of your business days thereafter until the Administrative Agent withdraws
such request in writing (in which case the provisions of paragraph (f) shall
again become operative), all available amounts collected from or on deposit in

2

--------------------------------------------------------------------------------



the Pledged Accounts (or such lesser amounts as the Administrative Agent shall
direct) on such day to the following account (the "Collateral Account"):

[Name of the Grantor]
Account No.
                                   
                                   
                  ,
Attention:                                    

Each such transfer of funds shall neither comprise only part of a remittance nor
reflect the rounding off of any funds so transferred.

        (h)   All transfers referred to in paragraph (g) above shall be made by
you irrespective of, and without deduction for, any counterclaim, defense,
recoupment or set-off and shall be final, and you will not seek to recover from
the Administrative Agent for any reason any such payment once made, except as
set forth herein.

        (i)    All service charges and fees with respect to any Pledged Account
shall be payable by the Grantor, and deposited checks returned for any reason
shall not be charged to the applicable Pledged Account [, but may be charged to
another account maintained by the Grantor with you].

        (j)    The Administrative Agent shall be entitled to exercise any and
all rights of the Grantor in respect of the Pledged Accounts and the other
Account Collateral in accordance with the terms of the Guarantee and Collateral
Agreement, and you shall comply in all respects with such exercise.

        You hereby represent and warrant that the person executing this letter
agreement on your behalf is duly authorized to do so.

        No amendment or waiver of any provision of this letter agreement, nor
consent to any departures by you or the Grantor herefrom, shall be effective
unless the same shall be in writing as signed by you, the Grantor and the
Administrative Agent.

        This letter agreement shall be binding upon you and your successors and
assigns and shall inure to the benefit of the Secured Parties and their
successors, transferees and assigns. You may terminate this letter agreement
upon thirty days' prior written notice to the Grantor and the Administrative
Agent. Upon such termination you shall close the Pledged Accounts and transfer
all funds in the Pledged Accounts to the Collateral Account or another account
as instructed by the Administrative Agent at such time. After any such
termination, you shall nonetheless remain obligated promptly to transfer to the
Collateral Account or to such other account as instructed by the Administrative
Agent at such time all funds and other property received in respect of the
Pledged Accounts.

        This letter agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this letter agreement by telecopier shall be effective as
delivery of an original executed counterpart of this letter agreement.

        You shall not be deemed to have any knowledge (imputed or otherwise) of:
(i) any of the terms or conditions of the Guarantee and Collateral Agreement or
any document referred to therein or relating to any financing arrangement
between the Grantor and the Administrative Agent, or any breach thereof, or
(ii) any occurrence or existence of a default. You have no obligation to inform
any person of such breach or to take any action in connection with any of the
foregoing, except such actions regarding the Cash Concentration Account as are
specified in this letter agreement. You are not responsible for the
enforceability or validity of the security interest in the Account Collateral
and the Cash Concentration Accounts.

3

--------------------------------------------------------------------------------



        The Grantor and the Administrative Agent jointly and severally authorize
you to debit the Pledged Accounts, from time to time, for: (i) items, including
any automated clearinghouse transactions which are returned for any reason and
any adjustments; and (ii) any amount then due from the Grantor or the
Administrative Agent to you under this letter agreement or related to the
Pledged Accounts and the services provided hereunder, provided you advise the
Grantor and the Administrative Agent of the amount there in accordance with your
then current practice.

        You will be liable only for direct damages if you fail to exercise
ordinary care. You shall be deemed to have exercised ordinary care if your
action or failure to act is in conformity with general banking usages or is
otherwise a commercially reasonable practice of the banking industry. You shall
not be liable for any special, indirect or consequential damages, even if it has
been advised of the possibility of such damages.

        [The Grantor and the Administrative Agent acknowledge and agree that the
terms of your standard Commercial Account Agreement shall apply to the extent
not inconsistent herewith. A copy of the Commercial Account Agreement is
attached hereto as Exhibit A.] [The provisions of the Lockbox Service Terms
shall apply to any lockbox services provided by you. A copy of the Lockbox Terms
is attached here to as Exhibit B.]

        This letter agreement shall be construed in accordance with the internal
laws of the state of [                                ], the state in which the
applicable account is located. You, the Administrative Agent and the Grantor
hereby waive their respective rights to a trial by jury.

        Please indicate your acknowledgment of and agreement to the provisions
of this letter agreement by signing in the appropriate space provided below and
returning this letter agreement to                                 ,
                                ,                                 ,
                                ,

4

--------------------------------------------------------------------------------




Telecopier No.: (212)       -            ,
Attention:                                . If you elect to deliver this letter
agreement by telecopier, please arrange for the executed original to follow by
next-day courier.

            Very truly yours,
 
 
 
 
 
 
[NAME OF GRANTOR]
 
 
 
 
 
 
By:
 
  


--------------------------------------------------------------------------------

                Name:                     Title:    
 
 
 
 
 
 
DEUTSCHE BANK TRUST COMPANY
    AMERICAS, as Administrative Agent
 
 
 
 
 
 
By:
 
  


--------------------------------------------------------------------------------

                Name:                     Title:    
Acknowledged and agreed to as of
the date first above written:
 
 
 
 
 
 
[NAME OF COLLATERAL BANK]
 
 
 
 
 
 
By:
 
  


--------------------------------------------------------------------------------


 
 
 
 
 
      Name:                     Title:                

5

--------------------------------------------------------------------------------






SCHEDULE I
TO
THE CASH CONCENTRATION ACCOUNT LETTER


Account Number   Account Name                           

--------------------------------------------------------------------------------






EXHIBIT C


FORM OF CONTROL AGREEMENT
(Securities Account)


        CONTROL AGREEMENT dated as of                              ,
20            , among                              ,
a                              (the "Grantor"), Deutsche Bank Trust Company
Americas ("DBTCA"), as Administrative Agent (the "Secured Party"),
and                              , a                              
("                              "), as securities intermediary (the "Securities
Intermediary").

PRELIMINARY STATEMENTS:

        (1)   The Grantor has granted the Secured Party a security interest (the
"Security Interest") in account no.                               maintained by
the Securities Intermediary for the Grantor (the "Account").

        (2)   Terms defined in Article 8 or 9 of the Uniform Commercial Code in
effect in the State of New York ("N.Y. Uniform Commercial Code") are used in
this Agreement as such terms are defined in such Article 8 or 9.

        NOW, THEREFORE, in consideration of the premises and of the mutual
agreements contained herein, the parties hereto hereby agree as follows:

        Section 1.    The Account.    The Securities Intermediary represents and
warrants to, and agrees with, the Secured Party that:

        (a)   The Securities Intermediary maintains the Account for the Grantor,
and all property held by the Securities Intermediary for the account of the
Grantor is, and will continue to be, credited to the Account.

        (b)   The Account is a securities account. The Securities Intermediary
is the securities intermediary with respect to the property credited from time
to time to the Account. The Grantor is the entitlement holder with respect to
the property credited from time to time to the Account.

        (c)   The securities intermediary's jurisdiction with respect to the
Account is, and will continue to be for so long as the Security Interest shall
be in effect, the State of [New York].

        (d)   Schedule I attached hereto is a statement of the property credited
to the Account on the date hereof.

        (e)   The Securities Intermediary does not know of any claim to or
interest in the Account or any property credited to the Account, except for
claims and interests of the parties referred to in this Agreement.

        Section 2.    Control by Secured Party.    The Securities Intermediary
will comply with all notifications it receives directing it to transfer or
redeem any property in the Account (each an "Entitlement Order") or other
directions concerning the Account (including, without limitation, directions to
distribute to the Secured Party proceeds of any such transfer or redemption or
interest or dividends on property in the Account) originated by the Secured
Party without further consent by the Grantor or any other person.

        Section 3.    Grantor's Rights in Account.    (a) Except as otherwise
provided in this Section 3, the Securities Intermediary will comply with
Entitlement Orders originated by the Grantor without further consent by the
Secured Party.

        (b)   Until the Securities Intermediary receives a notice from the
Secured Party that the Secured Party will exercise exclusive control over the
Account (a "Notice of Exclusive Control"), the Securities Intermediary may
distribute to the Grantor all interest and regular cash dividends on property in
the Account.

--------------------------------------------------------------------------------



        (c)   The Securities Intermediary will not comply with any Entitlement
Order originated by the Grantor that would require the Securities Intermediary
to make a free delivery to the Grantor or any other person.

        (d)   If the Securities Intermediary receives from the Secured Party a
Notice of Exclusive Control, the Securities Intermediary will cease:

          (i)  complying with Entitlement Orders or other directions relating to
the Account originated by the Grantor and

         (ii)  distributing to the Grantor interest and dividends on property in
the Account.

        Section 4.    Priority of Secured Party's Security Interest.    (a) The
Securities Intermediary subordinates in favor of the Secured Party any security
interest, lien, or right of setoff it may have, now or in the future, against
the Account or property in the Account, except that the Securities Intermediary
will retain its prior lien on property in the Account to secure payment for
property purchased for the Account and normal commissions and fees for the
Account.

        (b)   The Securities Intermediary will not agree with any third party
that the Securities Intermediary will comply with Entitlement Orders originated
by the third party.

        Section 5.    Statements, Confirmations, and Notice of Adverse
Claims.    (a) The Securities Intermediary will send copies of all statements
and confirmations for the Account simultaneously to the Grantor and the Secured
Party.

        (b)   When the Securities Intermediary knows of any claim or interest in
the Account or any property credited to the Account other than the claims and
interests of the parties referred to in this Agreement, the Securities
Intermediary will promptly notify the Secured Party and the Grantor of such
claim or interest.

        Section 6.    The Securities Intermediary's
Responsibility.    (a) Except for permitting a withdrawal, delivery, or payment
in violation of Section 3, the Securities Intermediary will not be liable to the
Secured Party for complying with Entitlement Orders or other directions
concerning the Account from the Grantor that are received by the Securities
Intermediary before the Securities Intermediary receives and has a reasonable
opportunity to act on a Notice of Exclusive Control.

        (b)   The Securities Intermediary will not be liable to the Grantor for
complying with a Notice of Exclusive Control or with an Entitlement Order or
other direction concerning the Account originated by the Secured Party, even if
the Grantor notifies the Securities Intermediary that the Secured Party is not
legally entitled to issue the Notice of Exclusive Control or Entitlement Order
or such other direction unless the Securities Intermediary takes the action
after it is served with an injunction, restraining order, or other legal process
enjoining it from doing so, issued by a court of competent jurisdiction, and had
a reasonable opportunity to act on the injunction, restraining order or other
legal process.

        (c)   This Agreement does not create any obligation of the Securities
Intermediary except for those expressly set forth in this Agreement and in
Part 5 of Article 8 of the N.Y. Uniform Commercial Code. In particular, the
Securities Intermediary need not investigate whether the Secured Party is
entitled under the Secured Party's agreements with the Grantor to give an
Entitlement Order or other direction concerning the Account or a Notice of
Exclusive Control. The Securities Intermediary may rely on notices and
communications it believes given by the appropriate party.

        Section 7.    Indemnity.    The Grantor will indemnify the Securities
Intermediary, its officers, directors, employees and agents against claims,
liabilities and expenses arising out of this Agreement (including, without
limitation, reasonable attorney's fees and disbursements), except to the extent
the

2

--------------------------------------------------------------------------------




claims, liabilities or expenses are caused by the Securities Intermediary's
gross negligence or willful misconduct as found by a court of competent
jurisdiction in a final, non-appealable judgment.

        Section 8.    Termination; Survival.    (a) The Secured Party may
terminate this Agreement by notice to the Securities Intermediary and the
Grantor. If the Secured Party notifies the Securities Intermediary that the
Security Interest has terminated, this Agreement will immediately terminate.

        (b)   The Securities Intermediary may terminate this Agreement on
60 days' prior notice to the Secured Party and the Grantor, provided that before
such termination the Securities Intermediary and the Grantor shall make
arrangements to transfer the property in the Account to another securities
intermediary that shall have executed, together with the Grantor, a control
agreement in favor of the Secured Party in respect of such property in
substantially the form of this Agreement or otherwise in form and substance
satisfactory to the Secured Party.

        (c)   Sections 6 and 7 will survive termination of this Agreement.

        Section 9.    Governing Law.    This Agreement and the Account will be
governed by the law of the State of New York. The Securities Intermediary and
the Grantor may not change the law governing the Account without the Secured
Party's express prior written agreement.

        Section 10.    Entire Agreement.    This Agreement is the entire
agreement, and supersedes any prior agreements, and contemporaneous oral
agreements, of the parties concerning its subject matter.

        Section 11.    Amendments.    No amendment of, or waiver of a right
under, this Agreement will be binding unless it is in writing and signed by the
party to be charged.

        Section 12.    Financial Assets.    The Securities Intermediary agrees
with the Secured Party and the Grantor that, to the fullest extent permitted by
applicable law, all property credited from time to time to the Account will be
treated as financial assets under Article 8 of the N.Y. Uniform Commercial Code.

        Section 13.    Notices.    A notice or other communication to a party
under this Agreement will be in writing (except that Entitlement Orders may be
given orally), will be sent to the party's address set forth under its name
below or to such other address as the party may notify the other parties and
will be effective on receipt.

        Section 14.    Binding Effect.    This Agreement shall become effective
when it shall have been executed by the Grantor, the Secured Party and the
Securities Intermediary, and thereafter shall be binding upon and inure to the
benefit of the Grantor, the Secured Party and the Securities Intermediary and
their respective successors and assigns.

        Section 15.    Execution in Counterparts.    This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.

3

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

    [NAME OF GRANTOR]
 
 
By:
 
  


--------------------------------------------------------------------------------

        Name:             Title:    
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
      DEUTSCHE BANK TRUST COMPANY
    AMERICAS., as Administrative Agent
 
 
By:
 
  


--------------------------------------------------------------------------------

        Name:             Title:    
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
      [NAME OF SECURITIES INTERMEDIARY]
 
 
By:
 
  


--------------------------------------------------------------------------------

        Name:             Title:    
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 

4

--------------------------------------------------------------------------------






SCHEDULE I
TO THE SECURITIES
ACCOUNT CONTROL AGREEMENT


PROPERTY CREDITED TO THE SECURITIES ACCOUNT


--------------------------------------------------------------------------------






EXHIBIT D


FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT


        This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended and
restated, supplemented or otherwise modified from time to time, the "IP Security
Agreement") dated as of                        , 20    , is made by the grantor
listed on the signature page hereof (the "Grantor") in favor of Deutsche Bank
Trust Company Americas ("DBTCA"), as administrative agent (the "Administrative
Agent") for the Secured Parties (as defined in the Credit Agreement referred to
below).

        WHEREAS, Accuride Corporation, a Delaware corporation, and Accuride
Canada, Inc., a corporation existing under the laws of Ontario, Canada, have
entered into the Fifth Amended and Restated Credit Agreement dated as of
February 26, 2010 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the "Credit Agreement"), with DBTCA, as
Administrative Agent, and the Lender Parties party thereto. Terms defined in the
Credit Agreement and not otherwise defined herein are used herein as defined in
the Credit Agreement.

        WHEREAS, as a condition precedent to the making of Advances and the
issuance of Letters of Credit by the Lender Parties under the Credit Agreement,
the Grantor has executed and delivered that certain Second Amended and Restated
Guarantee and Collateral Agreement dated as of February 26, 2010 made by the
Grantor and the other grantors to the Administrative Agent (as amended, amended
and restated, supplemented or otherwise modified from time to time, the
"Guarantee and Collateral Agreement").

        WHEREAS, under the terms of the Guarantee and Collateral Agreement, the
Grantor has granted a security interest in, among other property, certain
intellectual property of the Grantor to the Administrative Agent for the ratable
benefit of the Secured Parties, and has agreed as a condition thereof to execute
this IP Security Agreement covering such intellectual property for recording
with [the U.S. Patent and Trademark Office] [the United States Copyright Office]
and other governmental authorities.

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantor agrees as follows:

        Section 1.    Grant of Security.    The Grantor hereby grants to the
Administrative Agent for the ratable benefit of the Secured Parties a security
interest in and to all of its right, title and interest in and to the following
(the "Collateral"):

          (i)  [the United States, international, and foreign patents, patent
applications and patent licenses set forth in Schedule A hereto (as such
Schedule A may be supplemented from time to time by supplements to the Guarantee
and Collateral Agreement and this IP Security Agreement, each such supplement
being in substantially the form of Exhibit E to the Guarantee and Collateral
Agreement (an "IP Security Agreement Supplement"), executed and delivered by the
Grantor to the Administrative Agent from time to time), together with all
reissues, divisions, continuations, continuations-in-part, extensions and
reexaminations thereof, and all rights therein provided by international
treaties or conventions (the "Patents");

         (ii)  the United States and foreign trademark and service mark
registrations, applications, and licenses set forth in Schedule A hereto (as
such Schedule A may be supplemented from time to time by IP Security Agreement
Supplements executed and delivered by the Grantor to the Administrative Agent
from time to time) (the "Trademarks");]

        (iii)  [the copyrights, United States and foreign copyright
registrations and applications and copyright licenses set forth in Schedule A
hereto (as such Schedule A may be supplemented from time to time by supplements
to the Guarantee and Collateral Agreement and this IP Security Agreement, each
such supplement being in substantially the form of Exhibit E to the Guarantee
and Collateral Agreement (an "IP Security Agreement Supplement"), executed and
delivered by the Grantor to the Administrative Agent from time to time) (the
"Copyrights");]

--------------------------------------------------------------------------------



        (iv)  any and all claims for damages for past, present and future
infringement, misappropriation or breach with respect to the [Copyrights]
[Patents and Trademarks], with the right, but not the obligation, to sue for and
collect, or otherwise recover, such damages; and

         (v)  any and all proceeds of the foregoing.

        Section 2.    Security for Obligations.    The pledge and assignment of,
and the grant of a security interest in, the Collateral by the Grantor under
this IP Security Agreement secures the payment of all Obligations of the Grantor
now or hereafter existing under or in respect of the Loan Documents, whether
direct or indirect, absolute or contingent, and whether for principal,
reimbursement obligations, interest, premiums, penalties, fees,
indemnifications, contract causes of action, costs, expenses or otherwise.

        Section 3.    Recordation.    The Grantor authorizes and requests that
[the Register of Copyrights] [the Commissioner of Patents and Trademarks] and
any other applicable government officer record this IP Security Agreement.

        Section 4.    Execution in Counterparts.    This Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

        Section 5.    Grants, Rights and Remedies.    This IP Security Agreement
has been entered into in conjunction with the provisions of the Guarantee and
Collateral Agreement. The Grantor does hereby acknowledge and confirm that the
grant of the security interest hereunder to, and the rights and remedies of, the
Administrative Agent with respect to the Collateral are more fully set forth in
the Guarantee and Collateral Agreement, the terms and provisions of which are
incorporated herein by reference as if fully set forth herein.

        Section 6.    Governing Law.    This IP Security Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

2

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Grantor has caused this Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

        [NAME OF GRANTOR]
 
 
 
 
By:
 
  


--------------------------------------------------------------------------------

            Name:
Title:
Acknowledged and agreed to
as of the date first above written:
 
 
 
 
[                                                             ]
 
 
 
 
By:
 
  


--------------------------------------------------------------------------------


 
 
 
      Name:             Title:        

3

--------------------------------------------------------------------------------






SCHEDULE A
TO THE INTELLECTUAL
PROPERTY SECURITY AGREEMENT


PATENTS, TRADEMARKS AND TRADE NAMES, COPYRIGHTS AND LICENSES


Patents

Grantor
  Patents   Country   Patent No.   Applic No.   Filing Date   Issue Date  
                                                                         
                                  

Trademarks

Grantor
  Trademarks and
Trade Names   Country   Mark   Reg No.   Applic
No.   Filing
Date   Issue Date                                                              
                                                      

Copyrights

Grantor
  Copyrights   Country   Title   Reg No.   Applic
No.   Filing
Date   Issue Date                                                              
                                                      

--------------------------------------------------------------------------------






EXHIBIT E


FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT


        This INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT (this "IP
Security Agreement Supplement") dated                    , 20    , is made by
the Person listed on the signature page hereof (the "Grantor") in favor of
Deutsche Bank Trust Company Americas ("DBTCA"), as Administrative Agent (the
"Administrative Agent") for the Secured Parties (as defined in the Credit
Agreement referred to below).

        WHEREAS, Accuride Corporation, a Delaware corporation, and Accuride
Canada, a corporation existing under the laws of Ontario, Canada, have entered
into the Fifth Amended and Restated Credit Agreement dated as of February 26,
2010 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the "Credit Agreement"), with Deutsche Bank Trust Company
Americas, as Administrative Agent, and the Lender Parties party thereto. Terms
defined in the Credit Agreement and not otherwise defined herein are used herein
as defined in the Credit Agreement.

        WHEREAS, pursuant to the Credit Agreement, the Grantor and certain other
Persons have executed and delivered that certain Second Amended and Restated
Guarantee and Collateral Agreement dated as of February 26, 2010 made by the
Grantors and such other Persons to the Administrative Agent (as amended, amended
and restated, supplemented or otherwise modified from time to time, the
"Guarantee and Collateral Agreement"). To create a short form version of the
Guarantee and Collateral Agreement covering certain intellectual property of the
Grantor and such other Persons for recording with the U.S. Patent and Trademark
Office, the United States Copyright Office and other governmental authorities,
the Grantor and such other Persons have executed and delivered those certain
Intellectual Property Security Agreements made by the Grantor and such other
Persons to the Administrative Agent dated as of                    , 20    (each
as amended, amended and restated, supplemented or otherwise modified from time
to time, an "IP Security Agreement").

        WHEREAS, under the terms of the Guarantee and Collateral Agreement and
its IP Security Agreement, the Grantor has granted a security interest in the
Additional Collateral (as defined in Section 1 below) of the Grantor to the
Administrative Agent for the ratable benefit of the Secured Parties and has
agreed as a condition thereof to execute this IP Security Agreement Supplement
for recording with [the U.S. Patent and Trademark Office] [the United States
Copyright Office] and other governmental authorities.

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantor agrees as follows:

        Section 1.    Confirmation of Grant of Security.    The Grantor hereby
acknowledges and confirms the grant of a security interest to the Administrative
Agent for the ratable benefit of the Secured Parties under the Guarantee and
Collateral Agreement and its IP Security Agreement in and to all of the
Grantor's right, title and interest in and to the following (the "Additional
Collateral"):

          (i)  [The United States, international, and foreign patents, patent
applications, and patent licenses set forth in Schedule A hereto, together with
all reissues, divisions, continuations, continuations-in-part, extensions and
reexaminations thereof, and all rights therein provided by international
treaties or conventions (the "Patents");

         (ii)  The United States and foreign trademark and service mark
registrations, applications, and licenses set forth in Schedule A hereto (the
"Trademarks");]

        (iii)  [The copyrights, United States and foreign copyright
registrations and applications and copyright licenses set forth in Schedule A
hereto (the "Copyrights");]

        (iv)  any and all claims for damages for past, present and future
infringement, misappropriation or breach with respect to the [Copyrights]
[Patents and Trademarks], with the right, but not the obligation, to sue for and
collect, or otherwise recover, such damages; and

         (v)  any and all proceeds of the foregoing.

--------------------------------------------------------------------------------



        Section 2.    Supplement to Guarantee and Collateral Agreement and IP
Security Agreement.    Schedule 6 to the Guarantee and Collateral Agreement and
Schedule A to its IP Security Agreement are each, effective as of the date
hereof, hereby supplemented to add to such Schedules the Additional Collateral.

        Section 3.    Recordation.    The Grantor authorizes and requests that
[the Register of Copyrights] [the Commissioner of Patents and Trademarks] and
any other applicable government officer to record this IP Security Agreement
Supplement.

        Section 4.    Governing Law.    This IP Security Agreement Supplement
shall be governed by, and construed in accordance with, the laws of the State of
New York.

2

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Grantor has caused this Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

        [NAME OF GRANTOR]
 
 
 
 
By:
 
  


--------------------------------------------------------------------------------

            Name:
Title:
 
 
 
 
Address:                                       
Acknowledged and agreed to as of the date first above written:
[                                                   ]
 
 
 
 
By:
 
  


--------------------------------------------------------------------------------


 
 
 
      Name:             Title:        

3

--------------------------------------------------------------------------------






SCHEDULE A
TO THE INTELLECTUAL PROPERTY
SECURITY AGREEMENT SUPPLEMENT


PATENTS, TRADEMARKS AND TRADE NAMES, COPYRIGHTS AND LICENSES


Patents

Grantor
  Patents   Country   Patent No.   Applic No.   Filing Date   Issue Date  
                                                                         
                                  

Trademarks

Grantor
  Trademarks and
Trade Names   Country   Mark   Reg No.   Applic
No.   Filing
Date   Issue Date                                                              
                                                      

Copyrights

Grantor
  Copyrights   Country   Title   Reg No.   Applic
No.   Filing
Date   Issue Date                                                              
                                                      

--------------------------------------------------------------------------------






EXHIBIT F


ACKNOWLEDGEMENT AND CONSENT(3)


--------------------------------------------------------------------------------

(3)This consent is necessary only with respect to any Issuer which is not also a
Grantor.

        The undersigned hereby acknowledges receipt of a copy of the Second
Amended and Restated Guarantee and Collateral Agreement dated as of February 26,
2010 (the "Agreement"), made by the Grantors parties thereto for the benefit of
Deutsche Bank Trust Company Americas, as Administrative Agent. The undersigned
agrees for the benefit of the Administrative Agent and the Lender Parties as
follows:

        1.     The undersigned will be bound by the terms of the Agreement and
will comply with such terms insofar as such terms are applicable to the
undersigned.

        2.     The undersigned will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 6.7(a) of
the Agreement.

        3.     The terms of Sections 7.3(d) of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 7.3(d) of the Agreement.

    [NAME OF ISSUER]
 
 
By:
 
 


--------------------------------------------------------------------------------

        Name:
Title:
 
 
Address for Notices:                                                      
                    
 
 
Fax:

--------------------------------------------------------------------------------






ANNEX 1
TO
GUARANTEE AND COLLATERAL AGREEMENT


        ASSUMPTION AGREEMENT, dated as of                      , 20    , made
by                                    (the "Additional Grantor"), in favor of
Deutsche Bank Trust Company Americas, as administrative agent (in such capacity,
the "Administrative Agent") for the banks and other financial institutions or
entities (the "Lenders") parties to the Credit Agreement referred to below. All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Credit Agreement.


W I T N E S S E T H :


        WHEREAS, Accuride Corporation (the "U.S. Borrower") and Accuride
Canada Inc. (the "Canadian Borrower" and, together with the U.S. Borrower, the
"Borrowers"), the Lenders and the Administrative Agent have entered into that
certain Fifth Amended and Restated Credit Agreement, dated as of February 26,
2010 (as amended, supplemented or otherwise modified from time to time, the
"Credit Agreement");

        WHEREAS, in connection with the Credit Agreement, the Borrower and
certain of its Affiliates (other than the Additional Grantor) have entered into
the Second Amended and Restated Guarantee and Collateral Agreement, dated as of
February 26, 2010 (as amended, supplemented or otherwise modified from time to
time, the "Guarantee and Collateral Agreement") in favor of the Administrative
Agent for the benefit of the Lenders;

        WHEREAS, the Credit Agreement requires the Additional Grantor to become
a party to the Guarantee and Collateral Agreement; and

        WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

        NOW, THEREFORE, IT IS AGREED:

        1.    Guarantee and Collateral Agreement.    By executing and delivering
this Assumption Agreement, the Additional Grantor, as provided in Section 9.14
of the Guarantee and Collateral Agreement, hereby becomes a party to the
Guarantee and Collateral Agreement as a Grantor thereunder with the same force
and effect as if originally named therein as a Grantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Grantor thereunder. The information set forth in Annex 1-A
hereto is hereby added to the information set forth in the Schedules to the
Guarantee and Collateral Agreement. The Additional Grantor hereby represents and
warrants that each of the representations and warranties contained in Section 5
of the Guarantee and Collateral Agreement is true and correct on and as the date
hereof (after giving effect to this Assumption Agreement) as if made on and as
of such date.

        2.    Governing Law.    THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK, UNITED STATES.

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement
to be duly executed and delivered as of the date first above written.

    [ADDITIONAL GRANTOR]
 
 
By:
 
 


--------------------------------------------------------------------------------

        Name:
Title:

--------------------------------------------------------------------------------






ANNEX 1-A
TO
ASSUMPTION AGREEMENT


Supplement to Schedule 1

Supplement to Schedule 2

Supplement to Schedule 3

Supplement to Schedule 4

Supplement to Schedule 5

Supplement to Schedule 6

Supplement to Schedule 7

Supplement to Schedule 8

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.16



SECOND AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT
ARTICLE 1 Defined Terms
ARTICLE 2 Guarantee
ARTICLE 3 Grant of Security Interest
ARTICLE 4 Accounts
ARTICLE 5 Representations and Warranties
ARTICLE 6 Covenants
ARTICLE 7 Remedial Provisions
ARTICLE 8 The Administrative Agent
ARTICLE 9 Miscellaneous
SCHEDULE 1 NOTICE ADDRESSES OF GUARANTORS

SCHEDULE 2



DESCRIPTION OF INVESTMENT PROPERTY

SCHEDULE 3


SCHEDULE 4


SCHEDULE 5



SCHEDULE 6


SCHEDULE 7


SCHEDULE 8



EXHIBIT A



FORM OF PLEDGED ACCOUNT LETTER
SCHEDULE I TO THE PLEDGED ACCOUNT LETTER

EXHIBIT B



FORM OF CASH CONCENTRATION ACCOUNT LETTER
SCHEDULE I TO THE CASH CONCENTRATION ACCOUNT LETTER

EXHIBIT C



FORM OF CONTROL AGREEMENT (Securities Account)
SCHEDULE I TO THE SECURITIES ACCOUNT CONTROL AGREEMENT
PROPERTY CREDITED TO THE SECURITIES ACCOUNT

EXHIBIT D



FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT
SCHEDULE A TO THE INTELLECTUAL PROPERTY SECURITY AGREEMENT
PATENTS, TRADEMARKS AND TRADE NAMES, COPYRIGHTS AND LICENSES

EXHIBIT E



FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT
SCHEDULE A TO THE INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT
PATENTS, TRADEMARKS AND TRADE NAMES, COPYRIGHTS AND LICENSES

EXHIBIT F



ACKNOWLEDGEMENT AND CONSENT(3)
ANNEX 1 TO GUARANTEE AND COLLATERAL AGREEMENT
W I T N E S S E T H
ANNEX 1-A TO ASSUMPTION AGREEMENT
